Case 2:19-ovo27 RAG ENA Lmen 1 Filed 05/09/19 Page 1 of 88 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
x

 

BETTY ANN KUPFER a/k/a BETTY KUPFER and

Civil Action No.

CHARLES KUPFER, CV 19 - ® / 38

Plaintiffs Pro Se
- V -

RESIDENTIAL MORTGAGE SOLUTION LLC;
RESIDENTIAL MORTGAGE SERVICES LLC;
RESIDENTIAL PROPERTIES LLC;

RMS RESIDENTIAL PROPERTIES LLC;

RMS ASSET MANAGEMENT LLC;

JACK GETZELMAN, individually and as Chief Financial
Officer of Residential Mortgage Solution LLC and as
Director / Officer of RMS Asset Management LLC;

JAMES GUERIN, individually and as Managing Director
of Servicing of Residential Mortgage Solution LLC
and as Managing Director of Servicing and Surveillance
of RMS Asset Management LLC;

DAVID SKLAR, individually and as Managing Director of
RMS Asset Management LLC;

COLONIAL CAPITAL MANAGEMENT LLC;

COLONIAL IMPACT FUND II LLC;

COLONIAL FUND 17 LLC;

SPECIALIZED LOAN SERVICING LLC;

CYNTHIA WALLACE, individually and as Officer /
Director of Specialized Loan Servicing LLC;

SERVIS ONE INC. d/b/a

BSI FINANCIAL SERVICES;

NATALIE OWENS, individually and as Officer /
Director of BSI Financial Services;

SN SERVICING CORPORATION;

JEFFREY A KOSTERICH LLC;

JEFFREY A. KOSTERICH ESQ, individually and as
Principal or Manager of Jeffrey A. Kosterich LLC;

DENISE SINGH SKEETE ESQ., individually and as
an associate of Jeffrey A. Kosterich LLC;

ROSICKI, ROSICKI & ASSOCIATES PC;

MARK ANTOS ESQ., individually and as an associate
of Rosicki, Rosicki & Associates PC; and

JOHN / JANE DOE DEFENDANTS 1 — 20;

Defendants
x

 

  

COMPLAINT

BIANCO, J.

SHIELDS, M.J.

ECuIVED

  
 

 

MAY 09 2019

PRO SE OFFICE

|
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 2 of 88 PagelD #: 2

Plaintiffs BETTY ANN KUPFER a/k/a BETTY KUPFER and CHARLES KUPFER
Residents of the State of New York, as Pro Se Plaintiffs, as and for their Complaint in this matter
against RESIDENTIAL MORTGAGE SOLUTION LLC; RESIDENTIAL MORTGAGE
SERVICES LLC; RESIDENTIAL PROPERTIES LLC; RMS RESIDENTIAL PROPERTIES
LLC; RMS ASSET MANAGEMENT LLC; JACK GETZELMAN, individually and as Chief
Financial Officer of Residential Mortgage Solution LLC and as Managing Director / Officer of
RMS Asset Management LLC; JAMES GUERIN, individually and as Managing Director of
Servicing of Residential Mortgage Solution LLC and as Managing Director of Servicing and
Surveillance of RMS Asset Management LLC; DAVID SKLAR, individually and as Managing
Director of RMS Asset Management LLC; COLONIAL CAPITAL MANAGEMENT LLC;
COLONIAL FUND 17 LLC; COLONIAL IMPACT FUND II LLC; SPECIALIZED LOAN
SERVICING LLC; CYNTHIA WALLACE, Individually and as Officer / Director of Specialized
Loan Servicing LLC; SERVIS ONE INC. d/b/a BSI FINANCIAL SERVICES; NATALIE
OWENS, individually and as Officer / Director of BSI FINANCIAL SERVICES; SN
SERVICING CORPORATION; JEFFREY A KOSTERICH LLC; JEFFREY A. KOSTERICH
ESQ, Individually and as principal of Jeffrey A. Kosterich LLC; DENISE SINGH SKEETE
ESQ., Individually and as an associate of Jeffrey A. Kosterich LLC; ROSICKI, ROSICKI &
ASSOCIATES PC; MARK ANTOS ESQ., individually and as an associate of Rosicki, Rosicki
& Associates PC, and JOHN / JANE DOES 1 — 20, as Plaintiffs’ allege the following upon
information and belief:

INTRODUCTION TO COMPLAINT
1. This complaint is based upon the damages caused to Plamntiffs’ by greedy real

estate investors, dishonest and deceitful lawyers and corrupt mortgage servicing companies, all

Page 1

 

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 3 of 88 PagelD #: 3

of whom conspired together to take Plaintiff's home. The Defendants deceit, fraud and corrupt
practices included (i) extorting mortgage payments to entities that were not the recorded owners /
holders of the subject Mortgage and Note; (ii) concealment and refiisal to account for thousands
of dollars in payments that were never properly applied to the subject Mortgage and Note; (iii)
filing and prosecuting a foreclosure action at the time when the defendants knew that the
expiration of the applicable statute of limitations had long since expired; (iv) filing knowingly
false and intentionally multiple misleading statements and sworn declarations intended to and
which did in fact deceive the Nassau County Supreme Court into concluding that Plaintiffs were
not entitled to raise the absolute and meritorious defense of expiration ofthe applicable statute of
limitations by lymg to the Court stating that Plaintiffs filed an “Answer” in which they failed to
raise the statute of limitations thereby precluding Plaintiff wrongfully precluding Plaintiff ftom
using the statute of limitations defense in opposition to a Motion for Summary Judgment; (v)
filing knowingly false and intentionally multiple misleading statements and sworn declarations
intended to and which did in fact deceive the Nassau County Supreme Court into concluding that
the wrong entity was the assignee and holder of the Subject Mortgage and Note since shortly
after they were originally executed in 2006; (vi) filing knowingly false and intentionally multiple
misleading statements and sworn declarations intended to and which did in fact deceive the
Nassau County Supreme Court into concluding that Plaintiffs alleged default in making

mortgage payments was more than three years later than Plaintiffs actually stopped payment
mortgage payments and demanded an accounting of what happened to the tens of thousands of
dollars in mortgage payments that were extorted by and were paid to the wrong entity and which
remained unaccounted for; (vii) filing and prosecuting a “Holdover Petition” based on a
knowingly false and defective “10 Day Notice” from an entity that had nothing to do with The

Subject Premises; and (viii) filing multiple intentionally false and misleading statements and

Page 2

 

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 4 of 88 PagelD #: 4

sworn declarations intended to and which did in fact deceive the Nassau County Supreme Court
into denying Plaintiffs efforts to stay the proceedings to reverse the Summary Judgment and in
firtherance of the effort to remove Plaintiffs from The Subject Premises.

2. Many losing parties may claim that facts show that its adversaries lied or misled
the Court into ruling against them. Plaintiffs in this matter are not “claiming” anything.

3. The facts, false sworn statements, lies and deceit in this case are irrefutable. They
are evidenced (i) by Defendants’ own documents; (ii) by Lis Pendens(es) and Assignments that
have been filed and recorded the Nassau County Court and (iii) by no less than three prior
foreclosure actions related to The Subject Premises.

4, Plaintiffs understand that they cannot request, nor are they requesting, that this
Court reverse decisions made in the New York State Supreme Court.

5. Plaintiffs understand, however, that they have a right to make a claim in this
Court for the actual, compensation and punitive damages resulting from:

a. Defendants’ wrongful, illegal and wnlawful acts by coming together in

a criminal enterprise — the object of which was to enrich Defendant real estate

investors, Defendant loan servicing companies and Defendant lawyers — and which

criminal enterprise constituted “racketeering activities” as that term is used in the

Racketeering Influence and Corrupt Organizations Act 18 USC § 1952 et seq. and which

included fraud (18 USC § 1341), mail and wire fraud (18 USC § 1343), bank fraud (18

USC § 1344), obstruction of justice (18 USC § 1503), interference with commerce (18

USC § 1951), and racketeering (18 USC § 1952);

b. Defendants’ Deceptive Business Practices in violation of New York State

General Business Law (“NYGBL”) § 349;

c. Defendants Unfair and Deceptive Collection Practices in violation of

Page 3

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 5 of 88 PagelD #: 5

Federal Fair Debt Collection Practices Act 15 USC § 1692 et seq;
d. Defendant attorneys lies and deceit in violation of New York State

Judiciary Law § 487;

e. Defendants tortious interference with Plaintiffs right to The Subject
Premises;
f. Defendants unjust enrichment;

g. Defendants fraud; and
h. Defendants other wrongful acts that led to Plaintiffs’ suffering physical
and emotional damages.

6. Plaintiffs understand and believe that as relates to Plaintiffs’ claims based upon

the damages they suffered due to Defendants multiple knowingly false and deceitful statements,

Plaintiffs’ are or should be entitled to summary or declaratory judgment or ata minimum an

expedited disposition on these claims because of the irrefutable evidence from Defendants own

documents, the filed and recorded Lis Pendens and Notices of Assignment and the three prior

Mortgage Foreclosure actions.

7. Because of the irrefutable facts and objective documentary evidence and the

continued threats by Defendants to remove Plaintiffs from The Subject Premises before Plaintiffs

claims can be heard, Plaintiffs believe that a Preliminary Injunction would be appropriate to

ensure that the status quo is preserved pending the resolution of this complaint.

8. Plaintiff submits that many of the relevant documents — specifically documents

exchanged between the Defendant lawyers, Defendant real estate investors and Defendant

mortgage and loan servicing companies — are not protected by the attorney client and /or work

product privilege because of the crime — fraud exception and Plaintiff prays that these documents

be made available for the Court’s immediate review and which documents are relevant to the

Page 4

 

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 6 of 88 PagelD #: 6

conspiracy between the parties and the appropriate amount of punishment damages that should
be awarded for the egregious misconduct and false statements to the Court from 2016 to present.
PARTIES

9. Plaintiffs BETTY ANN KUPFER a/k/a BETTY KUPFER and CHARLES
KUPFER are residents of the State of New York, County of Nassau, residing at 66 North Grove
Street, Valley Stream, NY, within this District. The Plaintiffs reside at 66 North Grove Street,
Valley Stream, NY 11580 (‘The Subject Premises”). In 2006, Plaintiff BETTY ANN KUPFER
took out a mortgage and signed a Note (“The Subject Mortgage and Note”) with Cornerstone
Bancor Mortgage Corp. On May 11, 2007, The Subject Mortgage and Note was assigned to
RESIDENTIAL PROPERTIES LLC. See May 11, 2007 Nassau County Clerk’s Office
Recording and Endorsement. Then in March 31, 2014, The Subject Mortgage and Note was re-
assigned ftom RESIDENTIAL PROPERTIES LLC back to Cornerstone Bancor Mortgage Corp.
See April 1, 2014 Nassau County Clerk’s Office Recording and Endorsement. Then agam in
February 2015, The Subject Mortgage and Note was assigned from Cornerstone Bancor
Mortgage Corp. to Colonial Fund 17 LP. See May 20, 2015 Nassau County Clerk’s Office
_ Recording and Endorsement. Plaintiffs were never informed that the Subject Mortgage and Note
was assigned and reassigned and reassigned again.

10. RESIDENTIAL MORTGAGE SOLUTION LLC (“RESIDENTIAL
MORTGAGE SOLUTION’? is a real estate investment company which is incorporated in and
whose principal place of business is Delaware, and maintains a registered agent Corporation
Service Company, 80 State Street, Albany, New York 12207 and which is licensed to do
business in New York State and within this District. RESIDENTIAL MORTGAGE SOLUTION
is the real estate investor entity that, together with the Defendant lawyers and loan servicing

companies, organized and implemented the criminal enterprise and other wrongdoings from

Page 5

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 7 of 88 PagelD #: 7

2016 to present. RESIDENTIAL MORTGAGE SOLUTIONS filed the action entitled
Residential Mortgage Solutions LLC v Betty Ann Kupfer et al Index _# 005432/2016 that was the
Ath Untimely & Fraudulently Filed Foreclosure Action from 2007 forward, as to which the
statute of limitations had expired, the plaintiff was not the formal assignee of the Mortgage and
Note, the plaintiff was not the holder of the Mortgage and Note, the plaintiff was not entitled to
lawfully pursue a foreclosure — and to ensure that the action was successful RESIDENTIAL
MORTGAGE SOLUTIONS conspired with RESIDENTIAL PROPERTIES, RMS
RESIDENTIAL PROPERTIES, RESIDENTIAL MORTGAGE SERVICES, RMS ASSET
MANAGEMENT LLC; JACK GETZELMAN; JAMES GUERIN; DAVID SKLAR;
COLONIAL CAPITAL MANAGEMENT LLC; COLONIAL FUND 17 LLC; COLONIAL
IMPACT FUND II LLC; SPECIALIZED LOAN SERVICING LLC; CYNTHIA WALLACE;
SERVIS ONE INC. d/b/a BSI FINANCIAL SERVICES; NATALIE OWENS; SN SERVICING
CORPORATION; JEFFREY A KOSTERICH LLC; JEFFREY A. KOSTERICH ESQ,; DENISE
SINGH SKEETE ESQ.; ROSICKI, ROSICKI & ASSOCIATES PC; MARK ANTOS ESQ. and
JOHN / JANE DOES 1 — 20 in the organization and implementation of the criminal enterprise
and other wrongdoings from 2016 to present.

11. RMS RESIDENTIAL PROPERTIES LLC (‘RMS RESIDENTIAL
PROPERTIES”) is a real estate investor that is incorporated and maintains its principal place of
business in the State of Delaware and is licensed in the State of New York, maintains a registered
agent located at 80 State Street, Albany, NY 12207-2543 and does business within this District.
RMS RESIDENTIAL PROPERTIES is the real estate investor entity that, together with the
RESIDENTIAL MORTGAGE and Defendant lawyers and loan servicing companies, assisted in
the organization and implementation of the criminal enterprise and other wrongdoings from 2016

to present. RMS RESIDENTIAL PROPERTIES commenced and then discontinued a mortgage

Page 6

 

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 8 of 88 PagelD #: 8

foreclosure action entitled RMS Residential Properties LLC vy Betty Ann Kupfer et al Index #
0023509/2009 (“24 Foreclosure Action”), represented by McCabe Weisberg & Conway (not a
defendant) and later by Defendant Jefftey Kosterich alleging that it was the lawful owner and
holder and assignee of the Subject Mortgage and Note and further alleging that Plaintiff failed
defaulted on the payments on the mortgage and note starting in 2009, and this second foreclosure
action was dismissed on March 2, 2016. RMS RESIDENTIAL PROPERTIES commenced and

then discontinued another mortgage foreclosure action entitled RMS Residential Properties LLC

 

v Cornerstone Bancor Mortgage et al (with Plaintiffs identified only as John Doe Defendants)
Index # 601416/2013, (‘3° Foreclosure Action”), again represented by McCabe Weisberg &
Conway (not a defendant) and re-alleging that it was the lawful owner and holder and assignee of
the Subject Mortgage and Note and further alleging that The Subject Mortgage & Note was not
properly assigned and/or delivered to it by the origmal owner and holder of The Subject
Mortgage & Note and claiming entitlement to the property including the right to retake the
property for alleged default in the payment of the Mortgage and Note, and which this third
foreclosure action was dismissed in 2015.

12. RESIDENTIAL MORTGAGE SERVICES LLC (“RESIDENTIAL MORTGAGE
SERVICES’) is areal estate investor that is incorporated and maintains its principal place of
business in Maine, located at 24 Christopher Toppi Dr., South Portland, Maine 04106 and which
is licensed in and business in New York State and within this District. RESIDENTIAL
MORTGAGE SERVICES is the real estate investor entity that, together with the
RESIDENTIAL MORTGAGE and Defendant lawyers and loan servicing companies, assisted in
the organization and implementation of the criminal enterprise and other wrongdoings from 2016
to present. RESIDENTIAL MORTGAGE SERVICES was also one of the entities that falsely

claimed that it was the owner and holder of the Mortgage and Note on The Subject Premises and

Page 7

 

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 9 of 88 PagelD #: 9

conspired together with RESIDENTIAL MORTGAGE and Defendant lawyers and loan
servicing companies, in their efforts to foreclose on The Subject Premises, extort monies ftom
Plaintiffs and remove Plaintiffs from The Subject Premises.

13. RESIDENTIAL PROPERTIES LLC (“RESIDENTIAL PROPERTIES”) 1s a real
estate investor that is incorporated, licensed and maintains its principal place of business in the
State of New York within this District. RESIDENTIAL MORTGAGE SERVICES is the real
estate investor entity that, together with the RESIDENTIAL MORTGAGE and Defendant
lawyers and loan servicing companies, assisted in the organization and implementation of the
criminal enterprise and other wrongdoings from 2016 to present. RESIDENTIAL PROPERTIES
commenced and then discontinued at mortgage foreclosure action entitled Residential Properties
LLC v Betty Ann Kupfer et al Index # 0008327/2007 (“1% Foreclosure Action’) , represented by
Edward A. Wiener PC (not a defendant) alleging that it was the lawful owner and holder and
assignee of the Subject Mortgage and Note and further alleging that Plaintiff failed defaulted on
the payments on the mortgage and note starting in 2007, and which action was dismissed on
January 5, 2010.

14. RMS RESIDENTIAL PROPERTIES LLC (“RMS RESIDENTIAL
PROPERTIES’) is a real estate investor that is incorporated and maintains its principal place of
business in the State of Delaware and is licensed in the State of New York, maintains a registered
agent located at 80 State Street, Albany, NY 12207-2543 and does business within this District.
RMS RESIDENTIAL PROPERTIES is the real estate investor entity that, together with the
RESIDENTIAL MORTGAGE and Defendant lawyers and loan servicing companies, assisted in
the organization and implementation of the criminal enterprise and other wrongdoings from 2016
to present. RMS RESIDENTIAL PROPERTIES commenced and then discontinued a mortgage

foreclosure action entitled RMS Residential Properties LLC v Betty Ann Kupfer et al Index #

Page 8

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 10 of 88 PagelD #: 10

0023509/2009 (“2"4 Foreclosure Action”), represented by McCabe Weisberg & Conway (not a
defendant) and later by Defendant Jeffrey Kosterich alleging that it was the lawful owner and
holder and assignee of the Subject Mortgage and Note and further alleging that Plaintiff failed
defaulted on the payments on the mortgage and note starting in 2009, and this second foreclosure
action was dismissed on March 2, 2016. RMS RESIDENTIAL PROPERTIES commenced and

then discontinued another mortgage foreclosure action entitled RMS Residential Properties LLC

 

v Cornerstone Bancor Mortgage et al (with Plaintiffs identified only as John Doe Defendants)
Index # 601416/2013, (*3"? Foreclosure Action”), again represented by McCabe Weisberg &
Conway (not a defendant) and re-alleging that it was the lawful owner and holder and assignee of
the Subject Mortgage and Note and firther alleging that The Subject Mortgage & Note was not
properly assigned and/or delivered to it by the original owner and holder of The Subject
Mortgage & Note and claiming entitlement to the property including the right to retake the
property for alleged default in the payment of the Mortgage and Note, and which this third
foreclosure action was dismissed in 2015.

15. | RMS ASSET MANAGEMENT LLC (“RMS ASSET MANAGEMENT?) is a
real estate investor entity that is affiliated with RESIDENTIAL MORTGAGE SOLUTION and
assisted RESIDENTIAL MORTGAGE SOLUTION, GETZELMAN and GUERIN and
Defendant lawyers and loan servicing companies, the organization and implementation of the
criminal enterprise and other wrongdoings from 2016 to present. RMS ASSET
MANAGEMENT through GETZELMAN assisted RESIDENTIAL MORTGAGE SOLUTION
in its 2018 attempt to remove Plaintiffs from The Subject Premises, by submitting knowingly
false NOTICES (including a 10 Day Notice) and other documents to support the conspiracy with
RESIDENTIAL MORTGAGE SOLUTION and Defendant lawyers and loan servicing

companies, in their efforts to extort monies from Plaintiffs and remove Plaintiffs from The

Page 9

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 11 of 88 PagelD #: 11

Subject Premises.

16. JACK GETZELMAN (“GETZELMAN”) is a Managing Director / Officer of
RESIDENTIAL MORTGAGE SOLUTIONS and RMS ASSET MANAGEMENT, is a real
estate investor who resides in California and does business in New York State through
RESIDENTIAL MORTGAGE SOLUTION and RMS ASSET MANAGEMENT within this
District. GETZELMAN used his position as officer / director of RESIDENTIAL MORTGAGE
SOLUTION and RMS ASSET MANAGEMENT to assist with the organization and
implementation of the criminal enterprise and other wrongdoings from 2016 to present.
GETZELMAN has just started the latest effort to remove Plaintiffs from The Subject Premises.

17. JAMES GUERIN (“GUERIN”) is a Managing Director / Officer of
RESIDENTIAL MORTGAGE SOLUTIONS and RMS ASSET MANAGEMENT, is a real
estate investor who resides in California and does business in New York State through
RESIDENTIAL MORTGAGE SOLUTION and RMS ASSET MANAGEMENT to assist with
the organization and implementation of the criminal enterprise and other wrongdoings from 2016
to present. In particular, GUERIN filed knowingly false certificates of authority in the 2018
effort to remove Plaintiffs from The Subject Premises.

18. DAVID SKLAR (“SKLAR”) is a Managing Director / Officer of RESIDENTIAL
MORTGAGE SOLUTIONS and RMS ASSET MANAGEMENT, is a real estate investor who
resides in California and does business in New York State through RESIDENTIAL
MORTGAGE SOLUTION and RMS ASSET MANAGEMENT within this District.
GETZELMAN used his position as officer / director of RESIDENTIAL MORTGAGE
SOLUTION and RMS ASSET MANAGEMENT to assist with the organization and
implementation of the criminal enterprise and other wrongdoings from 2016 to present.

19, COLONIAL CAPITAL MANAGEMENT LLC (“COLONIAL CAPITAL”) is a

Page 10

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 12 of 88 PagelD #: 12

real estate investment company that is incorporated in the State of Texas, which maintains its
principal place of business at 1725 East Southlake Boulevard, Suite 102, Southlake, TX 78092
and does business in the State of New York and in this District. COLONIAL CAPITAL is also
the parent for Defendants COLONIAL FUND 17 LLC and COLONIAL IMPACT FUND II
LLC, both of which reported to and were controlled by COLONIAL MANAGEMENT.
COLONIAL CAPITAL’s involvement in the wrongdoing against Plaintiffs is limited to its
failure to notify Plaintiff that the Subject Mortgage and Note had been assigned to COLONIAL
FUND 17 LLC and its conspiring together with RESIDENTIAL MORTGAGE SOLUTIONS
and Defendant lawyers and mortgage loan servicing companies in the 2018 unlawful and
deceitful efforts to foreclose on The Subject Premises. See
hitps :/Avww.co rpo ratio nwiki.co m/p/2e3154/Co lonial-ca pital-managemenit-lle

20. | COLONIAL FUND 17 LLC (“COLONIAL FUND 17”) is a real estate
investment company that is incorporated in the State of Delaware, which maintains its principal
place of business at the offices of COLONIAL CAPITAL at 1725 East Southlake Boulevard,
Suite 102, Southlake, TX 78092 and does business in the State of New York and in this District.
COLONIAL FUND 17 reports to and is controlled by COLONIAL MANAGEMENT.
COLONIAL FUND 17’s involvement in the wrongdoing against Plaintiffs is lmited to its failure
to notify Plaintiff that the Subject Mortgage and Note had been assigned to COLONIAL FUND
17 and its conspiring together with RESIDENTIAL MORTGAGE SOLUTIONS and Defendant
lawyers and mortgage loan servicing companies in the 2018 unlawful and deceitful efforts to
foreclose on The Subject Premises. See https:/Avww.corporationwiki.com/p/2e3i5 n/Colo nial-
fund-17-Ip.

21. COLONIAL IMPACT FUND II LLC (‘COLONIAL IMPACT FUND” is a real

estate investment company that is incorporated in the State of Delaware, which maintains its

Page 11

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 13 of 88 PagelD #: 13

principal place of business at the offices of COLONIAL CAPITAL at 1725 East Southlake
Boulevard, Suite 102, Southlake, TX 78092 and does business in the State of New York and in
this District. COLONIAL IMPACT FUND reports to and is controlled by COLONIAL
MANAGEMENT. COLONIAL IMPACT FUND’s involvement in the wrongdoing against
Plaintiffs is limited to its failure to notify Plaintiff that the Subject Mortgage and Note had been
assigned to its sister company - COLONIAL FUND 17 - and its conspiring together with
RESIDENTIAL MORTGAGE SOLUTIONS and Defendant lawyers and mortgage loan
servicing companies in the 2018 unlawful and deceitful efforts to foreclose on The Subject
Premises.

22. SPECIALIZED LOAN SERVICING LLC (‘SLS”) is a real estate and mortgage
loan servicing company that is incorporated in the State of Delaware, maintains its principal
business office at 8749 Lucent Blvd. Suite 300, Highlands Ranch, CO 80129 and does business
in the State of New York and in this District. SLS has systematically engaged in unlawful and
deceptive mortgage servicing and collection practices and most recently has agreed to settlement
of aclass action entitled Smith v. Specialized Loan Servicing LLC, et al., Case No. 3:17-cv-
06668-BRM-DEA for its defrauding of homeowners by overcharging and not properly
accounting for mortgage charges and payments due. Plaintiff Betty Ann Kupfer has recently
been informed by Plaintiff's Settlement Class Counsel that she is a member of the class because
The Subject Premises and she as a holder of a Mortgage and Note that SLS was servicing was
defrauded by SLS in the New Jersey filed and settled case. Plaintiffs claims in this matter and
the Class Action Settlement against SLS in New Jersey are different. As relates to Plamntiffs’
claims in this matter, SLS filed knowingly false and misleading statements in the three mortgage
foreclosure actions entitled Residential Properties LLC v Betty Ann Kupfer et al Index #

0008327/2007 (“1" Foreclosure Action”) dismissed in 2009; RMS Residential Properties LLC v

 

Page 12

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 14 of 88 PagelD #: 14

Betty Ann Kupfer et al Index # 0023509/2009 (“2"! Foreclosure Action”) dismissed on March 2,

2016; RMS Residential Properties LLC v Cornerstone Bancor Mortgage et al (with Plaintiffs

 

identified only as John Doe Defendants) Index # 601416/2013, (“3 Foreclosure Action”)
dismissed in 2015 and in support of the efforts to extort monies from Plaintiffs and remove
Plaintiffs from The Subject Premises. In each of these, SLS filed knowingly and intentionally
misleading and false statements to conspired with RESIDENTIAL MORTGAGE SOLUTIONS
and Defendant lawyers and mortgage loan servicing companies from 2016 to the present with
unlawful and deceitful efforts to foreclose on The Subject Premises.

23. CYNTHIA WALLACE (“WALLACE”) is an Officer / Director of Specialized
Loan Servicing LLC whose business office at 8749 Lucent Blvd. Suite 300, Highlands Ranch,
CO 80129 and does business in the State of New York and in this District. WALLACE
participated and assisted with SLS’ unlawful and deceptive mortgage servicing and collection
practices. WALLACE filed knowingly false and misleading statements in the three mortgage
foreclosure actions entitled Residential Properties LLC v Betty Ann Kupfer et al Index #
0008327/2007 (“1" Foreclosure Action”) dismissed in 2009; RMS Residential Properties LLC v
Betty Ann Kupfer et al Index # 0023509/2009 (“2"* Foreclosure Action”) dismissed on March 2,
2016; RMS Residential Properties LLC y Cornerstone Bancor Mortgage et al (with Plaintiffs
identified only as John Doe Defendants) Index # 601416/2013, (“3"! Foreclosure Action’)
dismissed in 2015 and in support of the efforts to extort monies from Plaintiffs and remove
Plaintiffs ftom The Subject Premises. In each of these, WALLACE’s knowingly and
intentionally misleading and false statements were filed as part of the conspiracy with
RESIDENTIAL MORTGAGE SOLUTIONS and Defendant lawyers and mortgage loan
servicing companies ftom 2016 to the present to unlawfully and illegally attempt to foreclose on

The Subject Premises after all applicable statutes of limitations had expired and by lying about

Page 13

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 15 of 88 PagelD #: 15

the assignment and possession of the Subject Mortgage and Note.

24, | SERVIS ONEINC. d/b/a BSI FINANCIAL SERVICES (“BSI”) is a real estate
and mortgage loan servicing company that is incorporated in the State of Delaware, maintains its
principal business office at 1425 Greenway Drive, Suite 400, Irving, TX 75038 and does
business in the State of New York and in this District. BSI filed knowingly false and misleading
statements in the three mortgage foreclosure actions entitled Residential Properties LLC v Betty
Ann Kupfer et al Index # 0008327/2007 (“1% Foreclosure Action’) dismissed in 2009; RMS
Residential Properties LLC v Betty Ann Kupfer et al Index # 0023509/2009 (“2"* Foreclosure
Action”) dismissed on March 2, 2016; RMS Residential Properties LLC v Cornerstone Bancor

Mortgage et al (with Plaintiffs identified only as John Doe Defendants) Index # 601416/2013,

 

(“3" Foreclosure Action”) dismissed in 2015 and in support of the efforts to extort monies from
Plaintiffs and remove Plaintiffs from The Subject Premises. In each of these, BSI filed
knowingly and intentionally misleading and false statements to conspired with RESIDENTIAL
MORTGAGE SOLUTIONS and Defendant lawyers and mortgage loan servicing companies
from 2016 to the present with unlawful and deceitful efforts to foreclose on The Subject
Premises.

25. NATALIE OWENS (‘OWENS’) is an Officer / Director of BIS whose business
office is at 1425 Greenway Drive, Suite 400, Irving, TX 75038 and does business in the State of
New York and in this District. OWENS participated and assisted with BSI’ unlawful and
deceptive mortgage servicing and collection practices. OWENS filed knowingly false and
misleading statements in the three mortgage foreclosure actions entitled Residential Properties
LLC v Betty Ann Kupfer et al Index # 0008327/2007 (“1" Foreclosure Action”) dismissed in
2009; RMS Residential Properties LLC v Betty Ann Kupfer et al Index # 0023509/2009 (um

Foreclosure Action’) dismissed on March 2, 2016; RMS Residential Properties LLC v

 

Page 14

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 16 of 88 PagelD #: 16

Cornerstone Bancor Mortgage et al (with Plaintiffs identified only as John Doe Defendants)
Index # 601416/2013, (“3" Foreclosure Action”) dismissed in 2015 and in support of the efforts
to extort monies fiom Plaintiffs and remove Plaintiffs from The Subject Premises. In each of
these, OWENS’s knowingly and intentionally misleading and false statements were filed as part
of the conspiracy with RESIDENTIAL MORTGAGE SOLUTIONS and Defendant lawyers and
mortgage loan servicing companies ftom 2016 to the present to unlawfully and illegally attempt
to foreclose on The Subject Premises after all applicable statutes of limitations had expired and
by lying about the assignment and possession of the Subject Mortgage and Note.

26. | SNSERVICING CORPORATION (“SN CORPORATION’? is a real estate and
mortgage loan servicing company that is incorporated in the State of Delaware, maintains its
principal business office at 13703 Coursey Blvd., Building 1 A, Baton Rouge, LA 70817 and at
323 5'" Street, Eureka, CA and does business in the State of New York and in this District. SN
CORPORATION was involved with the conspiracy to engage in fraudulent and deceptive
business practices and in April 2016 claimed entitlement and representation of the holder and
assignee of the Subject Mortgage and Note, which it -SN CORPORATION -— claimed was
COLONIAL IMPACT FUND II LLC — and as a result of which SN engaged in unlawful and
deceptive mortgage servicing and collection practices directed against Plaintiff.

27. JEFFREY AKOSTERICH LLC (“KOSTERICH FIRM”) is a professional
corporation / a law firm that mains its principal place of business at 68 Main Street, Tuckahoe,
NY 10707. KOSTERICH FIRM was a main conspirator with RESIDENTIAL MORTGAGE
SOLUTIONS and on its behalf filed the action entitled Residential Mortgage Solutions LLC v

Betty Ann Kupfer et al Index #005432/2016 that was the 4th Untimely & Fraudulently Filed

 

Foreclosure Action from 2007 forward. It was in this 4‘ Foreclosure case that KOSTERICH

FIRM conspired with RESIDENTIAL PROPERTIES, RMS RESIDENTIAL PROPERTIES,

Page 15

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 17 of 88 PagelD #: 17

RESIDENTIAL MORTGAGE SERVICES, RMS ASSET MANAGEMENT LLC; JACK
GETZELMAN; JAMES GUERIN; DAVID SKLAR; COLONIAL CAPITAL MANAGEMENT
LLC; COLONIAL FUND 17 LLC; COLONIAL IMPACT FUND II LLC; SPECIALIZED
LOAN SERVICING LLC; CYNTHIA WALLACE; SERVIS ONEINC. d/b/a BSI FINANCIAL
SERVICES; NATALIE OWENS; SN SERVICING CORPORATION; JEFFREY A
KOSTERICH LLC; JEFFREY A. KOSTERICH ESQ,; DENISE SINGH SKEETE ESQ.;
ROSICKI, ROSICKI & ASSOCIATES PC; MARK ANTOS ESQ. and JOHN / JANE DOES 1 —
20 in the organization and implementation of the criminal enterprise and other wrongdoings from
2016 to present. It was in the 4th Untimely & Fraudulently Filed Foreclosure Action that
KOSTERICH FIRM knowingly lied and filed knowingly false declarations with the Nassau
County Supreme Court in which it lied about Plaintiff BETTY ANN KUPFER (then a
defendant) allegedly having filed an ANSWER which did not include a statute of limitations
defense — which statements were absolutely false and designed to mislead the Court into
depriving Plaintiff BETTY ANN KUPFER, then Defendant, the absolute and meritorious

defense of statute of limitations. It was in the 4th Untimely & Fraudulently Filed Foreclosure
Actions that KOSTERICH firm also suborned perjury and the filings of knowingly false
statements by SLS and its representative CYNTHIA WALLACE and BSI and its representative
NATALIE OWENS in which they lied to the Court about who the formal assignee of the
Mortgage and Note and who the holder of the Mortgage and Note was which false and deceitful
statements were intended to ensure that the 2016 foreclosure action — the 4th Untimely &
Fraudulently Filed Foreclosure Action - was successful and that RESIDENTIAL MORTGAGE
SOLUTIONS was able to acquire — albeit unlawfully and through deceit — able to acquire the
deed to The Subject Premises. Then it was KOSTERICH FIRM and RESIDENTIAL

MORTGAGE SOLUTION conspired with ROSICKI to commence a Holdover Petition to

Page 16

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 18 of 88 PagelD #: 18

remove Plaintiffs ftom The Subject Premises, which Holdover Petition was also predicated upon
knowingly false declarations by SLS and its representative WALLACE; BSI and its
representative OWENS; and GETZELMAN and GUERIN. KOSTERICH FIRM helped
organize and implement the criminal enterprise and other wrongdoings from 2016 to present all
of which were designed to unlawfully foreclose on The Subject Premises and attempt to remove
Plaintiffs from The Subject Premises.

28. JEFFREY A. KOSTERICH ESQ. (“KOSTERICH”) is a lawyer and principal of
KOSTERICH FIRM and maintains a principal place of business at 68 Main Street, Tuckahoe,
NY 10707 and does business in this District. KOSTERICH was responsible for the filing of
knowingly false and deceitful statements and declarations with the Court in the 4th Untimely &
Fraudulently Filed Foreclosure Action and he himself filed sworn declarations that contained
false and deceitful statements. In particular KOSTERICH filed multiple knowingly false
declarations with the Nassau County Supreme Court in which he lied about Plaintiff BETTY
ANN KUPFER (then a defendant) allegedly having filed an ANSWER which did not include a
statute of limitations defense — which statements were absolutely false and designed to mislead
the Court into depriving Plaintiff BETTY ANN KUPFER, then Defendant, the absolute and
meritorious defense of statute of limitations.

29. | DENISE SINGH SKEETE ESQ. (“SKEETE”) is an associate of KOSTERICH
FIRM and maintains a principal place of business at 68 Main Street, Tuckahoe, NY 10707 and
does business in this District. SKEETE file a knowingly false and deceitful statement and
declaration with the Court in the 4th Untimely & Fraudulently Filed Foreclosure Action and she
herself filed sworn declarations that contained false and deceitful statements. In particular
SKEETE filed a knowingly false declaration with the Nassau County Supreme Court in which

she lied about Plaintiff BETTY ANN KUPFER (then a defendant) allegedly having filed an

Page 17

 

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 19 of 88 PagelD #: 19

ANSWER which did not include a statute of limitations defense — which statements were
absolutely false and designed to mislead the Court into depriving Plaintiff BETTY ANN
KUPFER, then Defendant, the absolute and meritorious defense of statute of limitations.

30. ROSICKI, ROSICKI & ASSOCIATES PC (‘ROSICKI’) is a professional
corporation /a law firm that mains its principal place of busmess at 51 East Bethpage Road,
Plainview, NY 11803. ROSICKI was a main conspirator with KOSTERICH and
RESIDENTIAL MORTGAGE SOLUTIONS and on its behalf filed the Petition to Recover Real
Property Holdover entitled Residential Mortgage Solutions LLC v Betty Ann Kupfer et al Index #
006720-2018 (“The Holdover Petition”) which was the effort to recover possession of The
Subject Premises after KOSTERICH FIRM and its lawyers, RESIDENTIAL MORTGAGE
SOLUTIONS acquired the deed to The Subject Premises based upon the fraudulently obtained
judgment in the 4th Untimely & Fraudulently Filed Foreclosure Action. In support of the
Holdover Petition, ROSICKI, RESIDENTIAL MORTGAGE SOLUTIONS, RMS ASSET
MANAGEMENT, GETZELMAN, GUERIN, SLS and its representative WALLACE and BSI
and its representative OWENS relied upon a defective 10 Notice to Cure. Eventually the
Holdover Petition was withdrawn however not before having caused Plaintiffs damages
ROSICKI helped organize and implement those aspects of the criminal enterprise and other
wrongdoings from 2018 forward that had to do with unlawful attempts to remove Plaintiffs from
The Subject Premises.

31. MARK ANTOS ESQ. (“‘ANTOS”) individually is an associate of ROSICKI and
maintains his principal place of business at 51 East Bethpage Road, Plainview, NY 11803 and
does business in this District. ANTOS was responsible for the filing of knowingly false and
deceitfil statements and declarations with the Court in The Holdover Petition and he himself

filed sworn declarations that contained false and deceitful statements. In particular ANTOS filed

Page 18

 

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 20 of 88 PagelD #: 20

multiple knowingly false declarations with the Nassau County Supreme Court in which he
continued the lie made by KOSTERICH in the 4th Untimely & Fraudulently Filed Foreclosure
Action alleging that Plaintiff BETTY ANN KUPFER (then a defendant) allegedly filed an
ANSWER which did not include a statute of limitations defense — which statements were
absolutely false and designed to mislead the Court into depriving Plaintiff BETTY ANN
KUPFER, then Defendant, the absolute and meritorious defense of statute of limitations.
ANTOS filed multiple knowingly false declarations with the Nassau County Supreme Court in
which lied about the Defective 10 Day Notice and misrepresented the authority given with which
to allegedly pursue The Holdover Petition, when in fact the authorization provided was defective
and came from RMS ASSET MANAGEMENT and GUERIN. As a result of ANTOS’ false
statements, Plaintiff suffered additional damages asa result of the unlawfully commenced and
then abandoned The Holdover Petition.

32. JOHN/JANE DOES 1 — 20 identities are not presently known but their identities
can / should be discovered through and during this litigation. The JOHN / JANE DOES 1 — 20
conspired with RESIDENTIAL MORTGAGE SOLUTIONS; RESIDENTIAL PROPERTIES;
RMS RESIDENTIAL PROPERTIES; RESIDENTIAL MORTGAGE SERVICES; RMS ASSET
MANAGEMENT LLC; JACK GETZELMAN; JAMES GUERIN; DAVID SKLAR;
COLONIAL CAPITAL MANAGEMENT LLC; COLONIAL FUND 17 LLC; COLONIAL
IMPACT FUND II LLC; SPECIALIZED LOAN SERVICING LLC; CYNTHIA WALLACE;
SERVIS ONE INC. d/b/a BSI FINANCIAL SERVICES; NATALIE OWENS; SN SERVICING
CORPORATION; JEFFREY A KOSTERICH LLC; JEFFREY A. KOSTERICH ESQ,; DENISE
SINGH SKEETE ESQ.; ROSICKI, ROSICKI & ASSOCIATES PC; MARK ANTOS ESQ. in
the furtherance of the fraud, scheme, criminal enterprise and other wrongful, unlawful, illegal

and tortious conduct described in this Complaint.

Page 19

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 21 of 88 PagelD #: 21

JURISDICTION AND VENUE

33. This Court has personal and specific jurisdiction over all defendants by virtue of
the fact that their acts of racketeering and/or other tortious activities were directed into this
District and have had a direct impact on business and other activities in New York, or by
operation of Fed. R. Civ. P. 4(k) (1-2).

34. This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. §
1331 (federal question jurisdiction); 18 U.S.C. § 1964(c) (RICO). Plaintiffs allege that
Defendants conducted multiple racketeering activities that had a continuity of structure and
purpose over an extended period of time. RICO provides federal jurisdiction for persons “injured
in [their] business or property” by acts taken pursuant to a racketeerng “enterprise.” 18 U.S.C. §
1964(c). Defendants’ wrongful, illegal and unlawful acts by coming together m a criminal
enterprise — the object of which was to enrich Defendant real estate investors, Defendant
loan servicing companies and Defendant lawyers — and which criminal enterprise
constituted “racketeering activities” as that term is used in the Racketeering Influence and
Corrupt Organizations Act 18 USC § 1952 et seq. and which included fraud (18 USC § 1341),
mail and wire fraud (18 USC § 1343), bank fraud (18 USC § 1344 ), obstruction of justice (18
USC § 1503), interference with commerce (18 USC § 1951), and racketeering (18 USC § 1952).

35. | The Court has further federal subject matter jurisdiction over the Defendants for
their Unfair and Deceptive Collection Practices in violation of Federal Fair Debt Collection
Practices Act 15 USC § 1692 et seq.

36. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over
claims brought under the laws of the State of New York including but not limited to Defendant
attorneys lies and deceit in violation of New York State Judiciary Law § 487,

37. | The Court has additional supplemental jurisdiction pursuant to 28 U.S.C. § 1367

Page 20

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 22 of 88 PagelD #: 22

over Plaintiff's other state law claims including (i) tortious interference with Plaintiffs right to
The Subject Premises: (ii) unjust enrichment; (iii) fraud; and (iv) other wrongful acts that led to
Plaintiffs’ suffering physical and emotional damages.

38. Venue properly lies in this Judicial District pursuant to 28 U.S.C. § 1391(b) and
(c) as it is in this District that Plaintiff resides and in which the unlawful acts by Defendants were
committed.

RELEVANT FACTS

39. The facts set forth in this complaint are not based upon speculation or belief’ As
relates to the this complaint, and the damages that were caused by Defendants fraudulent scheme
and conspiracy to acquire a deed to The Subject Premises and to then remove Plaintiffs from The
Subject Premises, the facts all come from those of Defendants documents (i) that were mailed to
Defendant during the period starting in March 2016 and continuing to April 2019 and (ii) that
were filed with the Nassau County Supreme Court from 2016 to present and as compared to the
other documents that are matters of public record and which were filed in the Nassau County
Supreme Court from 2007 to 2015.

40. By comparing the Defendants documents to the documents that were on file with
the Nassau County Supreme Court prior to the commencement of the 4" Untimely & Fraudulent
Foreclosure Action and Plaintiffs own documents filed in the 4'* Untimely & Fraudulent
Foreclosure Action, the criminal enterprise and unlawful scheme are absolute.

41. All documents referred to in this complaint are being filed as a separate Appendix
to this Complaint and should be incorporated herein by reference.

42. A Short version of the relevant and irrefutable facts is this:

a. Defendant RESIDENTIAL MORTGAGE SOLUTIONS lied to and filed /

caused the filing of knowingly false declarations and pleadings in the Nassau County

Page 21

 

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 23 of 88 PagelD #: 23

Supreme Court in the 4'" Untimely & Fraudulent Foreclosure Action from August
2016 to present, all of which were in furtherance of the criminal enterprise and
conspiracy to unlawfully foreclose on, and remove Plaintiffs from, The Subject
Premises;

b. Defendants KOSTERICH FIRM, KOSTERICH and SKEETE lied to and
filed / caused the filing of knowingly false declarations and pleadings in the Nassau
County Supreme Court in the 4'" Untimely & Fraudulent Foreclosure Action from
August 2016 to present, all of which were in furtherance of the criminal enterprise
and conspiracy to unlawfully foreclose on, and remove Plaintiffs ftom, The Subject
Premises;

c. Defendants SLS and its representative WALLACE lied and filed
knowingly false declarations and pleadings in the Nassau County Supreme Court in
the 4'" Untimely & Fraudulent Foreclosure Action from August 2016 to present, all of
which were in furtherance of the criminal enterprise and conspiracy to unlawfully
foreclose on, and remove Plaintiffs from, The Subject Premises;

d. Defendants BSI and its representative OWENS lied and filed knowingly
false declarations and pleadings in the Nassau County Supreme Court in the 4th
Untimely & Fraudulent Foreclosure Action from August 2016 to present, all of which
were in furtherance of the criminal enterprise and conspiracy to unlawfully foreclose
on, and remove Plaintiffs from, The Subject Premises;

e. Defendants ROSICKI and ANTOS lied and filed or caused the filing of
knowingly false declarations and pleadings in the Nassau County Supreme Court in
the Unlawful & Fraudulent Holdover Petition from August 2018 to present, all of

which were in furtherance of the criminal enterprise and conspiracy to unlawfully

Page 22

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 24 of 88 PagelD #: 24

remove Plaintiffs from The Subject Premises;

f Defendants RMS RESIDENTIAL PROPERTIES, RMS ASSET
MANAGEMENT, GETZELMAN and GUERIN lied and filed or caused the filing of
knowingly false declarations and pleadings in the Nassau County Supreme Court in
the 4'" Untimely & Fraudulent Foreclosure Action from August 2016 to present and
in the Unlawful & Fraudulent Holdover Petition from August 2018 to present, all of
which were in furtherance of the criminal enterprise and conspiracy to unlawfully
remove Plaintiffs from The Subject Premises;

g. The remaining Defendants conspired with RESIDENTIAL MORTGAGE
SOLUTIONS and its counsel KOSTERICH FIRM, KOSTERICH, SKEETE,
ROSICKI and ANTOS to allow RESIDENTIAL MORTGAGE SOLUTIONS to
unlawfully file and prosecute the 4'" Untimely & Fraudulent Foreclosure Action from
August 2016 to present and the Unlawful & Fraudulent Holdover Petition from
August 2018 to present by concealing material facts from the Nassau County
Supreme Court, all of which were in firtherance of the criminal enterprise and
conspiracy to unlawfully foreclose on, and then remove Plaintiffs from, The Subject
Premises.

2006 to 2007
43. In July 2006, Plaintiff BETTY ANN KUPFER took out a mortgage and Note
with Cornerstone Bancor Mortgage Corp. Plaintiff's Mortgage was recorded in the Nassau
County Clerk’s Office dated 1/2/2007 in Liber 31382, page 754.
44, The Mortgage was assigned to RESIDENTIAL PROPERTIES LLC on November
3, 2006, which assignment was recorded in the Nassau County Clerk’s Office on July 27, 2007

in Liber 32150, page 44.

Page 23

 

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 25 of 88 PagelD #: 25

45, On May 10, 2007, RESIDENTIAL PROPERTIES LLC, represented by Edward
A. Weiner Esq (not a defendant) filed a Lis Pendens and filed the 1* foreclosure action against
Plaintiff BETTY ANN KUPFER for alleged failure to pay the mortgage. See Lis Pendens Index
# 07-008237.

46. Plaintiff BETTY ANN KUPFER settled the 1‘ Foreclosure Action by securing a
refinance which then allowed her to pay tens of thousands of dollars, which monies have
NEVER been properly credited to Plaintiff BETTY ANN KUPFER and which monies were
taken by persons who, unbeknownst to Plaintiff BETTY ANN KUPFER had no interest in The
Subject Premises.

47, As of May 10, 2007, and continuing thereafter, and as verified by the records of
the Nassau County Supreme Court, the Subject Mortgage and Note were assigned to and in the
possession of RESIDENTIAL PROPERTIES LLC

2007 to 2009

48. Plaintiff BETTY ANN KUPFER never made another payment on The Mortgage
and Note. This failure to make another payment was in part due to the fact that Plaintiff's
payment to settle the 1 Foreclosure Action was never properly accounted for.

49. The failure to make another payment was also because refinance The Subject
Mortgage and Note was because Plaintiff discovered that the original and refinanced Mortgage
and Note were what has come to be known as “Toxic Mortgages” that should never have been
given and through which fraudulent and predatory lending and collection practices were
designed and intended to cause Plaintiff BETTY ANN KUPFER and the millions of other
victims of the “Toxic Mortgage” crisis in the United States to lose their homes.

50. In 2009, RMS RESIDENTIAL PROPERTIES commenced the 2" Foreclosure

Action against Plaintiff That action is entitled RMS Residential Properties v Betty Ann Kupfer

Page 24

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 26 of 88 PagelD #: 26

Index # 23509/2009, and McCabe Weisberg & Conway represented RMS RESIDENTIAL
PROPERTIES in that action.

51. According to the 2°4 Foreclosure Action, Plaintiff BETTY ANN KUPFER was in
default of paying the Subject Mortgage and Note as of 2009.

52. This fact would then cause the applicable statute of limitations to expire in 2015,
BEFORE the start of the 4" Untimely & Fraudulent Foreclosure Action, which has led to this
complaint.

53. The 2"? Foreclosure Action against Plaintiff BETTY ANN KUPFER was
dismissed for failure to comply with the applicable rules of the RPAPL § 1304 because RMS
RESIDENTIAL PROPERTIES failed to follow the rules.) RMS RESIDENTIAL PROPERTIES
was given time to cure its defects and if it failed to do so, the Court would dismiss the action for
want of prosecution. See August 8, 2011 Order of the Nassau County Supreme Court.

54, Instead of curing the defects explained in the August 2011 Order, on December 5,
2012 and then again on August 4, 2015, RMS RESIDENTIAL PROPERTIES re-filed Lis
Pendens(es) and Notice(s) of Pendency in further support of RMS RESIDENTIAL
PROPERTIES efforts to Foreclose on The Subject Mortgage and Note.

55. RMS RESIDENTIAL PROPERTIES took no steps to cure the defects in the nd
Foreclosure Action.

56. On February 22, 2016, KOSTERICH FIRM and KOSTERICH replaced the
lawyer originally representing RMS RESIDENTIAL PROPERTIES and voluntarily dismissed
the 2"'Foreclosure Action. See Stipulations signed by KOSTERICH FIRM and KOSTERICH

57. At all times from November 6, 2006 to March 31, 2014, RESIDENTIAL
PROPERTIES LLC was listed and formally recognized with the filing of record in the Nassau

County Clerk’s Office as the Owner, Assignee and Holder of The Subject Mortgage and Note.

Page 25

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 27 of 88 PagelD #: 27

58. As explained below, this dismissal of 2°4 Foreclosure Action in which
RESIDIDENTIAL MORTGAGE SOLUTIONS or RMS RESIDENTIAL PROPERTIES and any
of the other entities that used the names RMS, or RESIDENTIAL MORTGAGE etc in their
names OR any other entity that claimed an interest in The Subject Mortgage and Note. The other
dismissal is explained below as relates to the 3" Foreclosure Action.

59. As of August 2011, when the Nassau Supreme Court issued its condition
dismissal of the 2"! Foreclosure Action, and continuing thereafter, and as verified by the records
of the Nassau County Supreme Court, the Subject Mortgage and Note continued to be listed as
having been formally assigned to and in the possession of RESIDENTIAL PROPERTIES LLC.

60. There were no changes to the assignment and holders of the Subject Mortgage
and Note until 2014, as is explained in the next section.

61. However, during this period and continuing to the present, various entities with
the similar names and initials claimed to be the owners and holders of The Subject Mortgage and
Note.

62. The truth as confirmed by the documents filed and on record with the Nassau
County Supreme Court show that the original owner of The Subject Mortgage and Note was
Cornerstone Bancor Mortgage Corp and the ONLY assignment ever made was to
RESIDENTIAL PROPERTIES LLC.

63. As explained below, RESIDENTIAL PROPERTIES never paid Cornerstone
Bancor Mortgage Corp for the assignment and asa result and as explained below, in 2014 The
Subject Mortgage and Note, were formally documented with the Nassau County Clerk’s Office
as being re-assigned by RESIDENTIAL PROPERTIES to Cornerstone Bancor Mortgage Corp.

2010 to 2015

64. As explained and note above, after the payment in 2007, Plaintiff BETTY ANN

Page 26

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 28 of 88 PagelD #: 28

KUPFER never made another payment on The Mortgage and Note.

65. This failure to make another payment continued to be in part due to the fact that
Plaintiff's payment to settle the 1 Foreclosure Action was never properly accounted for. And,
this failure to make another payment was also because refinance The Subject Mortgage and Note
was because Plaintiff discovered that the original and refinanced Mortgage and Note were what
has come to be known as “Toxic Mortgages” that should never have been given and through
which fraudulent and predatory lending and collection practices were designed and intended to
cause Plaintiff BETTY ANN KUPFER and the millions of other victims of the “Toxic
Mortgage” crisis in the United States to lose ther homes.

66. On March 31, 2014, RESIDENTIAL PROPERTIES formally “re-assigned” The
Mortgage and Note to Cornerstone Bancor Mortgage Corp. See Nassau County Clerk’s Office
Book 39604, page 540.

67. Prior to this formal re-assignment, on May 31, 2013, RMS RESIDENTIAL
PROPERTIES (the plaintiff in the 2"! Foreclosure Action) commenced a 3° Foreclosure Action
entitled, RMS Residential Properties LLC v Cornerstone Bancor Mortgage Corp, Residential
Properties LLC and John Doe # 1 through John Doe # 12, the last twelve names being fictitious
and unknown to plaintiff, the persons or parties intended being the tenants, occupants, persons
or corporations, if any, having or claiming an interest in or lien upon the premises (66 North
Grove Street, Valley Stream, NY), Index # 601416-2013. It is important to note that in the 3"
Foreclosure Action, RMS RESIDENTIAL PROPERTIES LLC intentionally omitted Plaintiff
BETTY ANN KUPFER’s name ata time when it absolutely knew that Plaintiff BETTY ANN
KUPFER was the owner, resident and occupier of The Subject Premises and it was Plaintiff
BETTY ANN KUPFER who was the obligor on The Subject Mortgage and Note.

68, In the 3"! Foreclosure Action, RMS RESIDENTIAL PROPERTIES LLC claimed

Page 27

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 29 of 88 PagelD #: 29

that a “scrivner’s errors” led to the Assignment of the Mortgage and Note erroneously executed
in favor of and designated RESIDENTIAL PROPERTIES LLC, when in allegedly in fact, it was
RMS RESIDENTIAL PROPERTIES LLC that was the lawful owner, assignee and holder of The
Subject Mortgage and Note and had been so since 2006. See 3° and 4"" paras. of Complaint in
RMS Residential Properties LLC v Cornerstone Bancor Mortgage Corp, Residential Properties
LLC and John Doe #1 through John Doe # 12, the last twelve names being fictitious and
unknown to plaintiff, the persons or parties intended being the tenants, occupants, persons or
corporations, if any, having or claiming an interest in or lien upon the premises (66 North Grove
Street, Valley Stream, NY), Index # 601416-2013.

69. Inthe 7'" par. of the 3"! Foreclosure Action, RMS RESIDENTIAL PROPERTIES
LLC admitted that the statute of limitations was running out on The Subject Mortgage and Note.

70. The 3" Foreclosure Action was contested and eventually RMS RESIDENTIAL
PROPERTIES LLC lost, and the action was dismissed, with The Subject Mortgage and Note
remaining as formally assigned to RESIDENTIAL PROPERTIES LLC. See docket 3
Foreclosure Action.

71. Prior to losing the case RMS RESIDENTIAL PROPERTIES solicited that SLS
and its representative WALLACE file an “Affidavit of Physical Possession” dated August 7,
2015 (“The 2015 SLS & WALLACE Affidavit”) in support of the 3" Foreclosure Action.

72. InThe 2015SLS & WALLACE Affidavit, SLS and WALLACE swore at paras
4 to 6, that:

RMS RESIDENTIAL PROPERTIES LLC obtained physical possession of the note and
mortgage on 11/09/06. The original Note is currently located at 8742 Lucent Boulevard
Suite 300, Highlands, Colorado 80129. Plaintiff has established a meritorious cause of
action by showing it possessed the subject note on 11/09/06 which was prior to the

commencement of the instant action. Moreover, a review of the records maintained by

Page 28

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 30 of 88 PagelD #: 30

SLS in the ordinary course of business reveals that the borrowers (Kupfer) remain in
default under the terms of the note.
73, The importance of the 2015 SLS & WALLACE AFFIDAVIT in the 3r

Foreclosure Action is that in the 4'* Untimely & Fraudulently Filed Foreclosure Action, SLS and
WALLACE filed yet another Affidavit in which they lied and changed their sworn allegations of
fact to suggest that RESIDENTIAL MORTGAGE SOLUTIONS was and had always been the
lawful owner, assignee and holder of The Subject Mortgage and Note dating back to November
9, 2006.

74. During this period and continuing to the present, various entities with the similar
names and initials continued to claim to be the owners and holders of The Subject Mortgage and
Note.

75. However, the truth as confirmed by the documents filed and on record with the
Nassau County Supreme Court show that the original owner of The Subject Mortgage and Note
was Cornerstone Bancor Mortgage Corp and the ONLY assignment ever made was to
RESIDENTIAL PROPERTIES LLC.

76. Further, after the loss and dismissal of the 2°4 and 3" Foreclosure Actions, the
documents filed and on record with the Nassau County Supreme Court show that the original
owner and holder of The Subject Mortgage and Note was Cornerstone Bancor Mortgage Corp,
which assigned The Subject Mortgage and Note to ONLY RESIDENTIAL PROPERTIES LLC
and that on March 31, 2014 RESIDENTIAL PROPERTIES re-assigned The Subject Mortgage
and Note to Cornerstone Bancor Mortgage Corp.

77. The documents filed and on record with the Nassau County Supreme Court show
that RESIDENTIAL MORTGAGE SOLUTION LLC was NOT, and none of its affiliated

entities or any other entity were at any times, the owner, assignee or holder of The Subject

Page 29

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 31 of 88 PagelD #: 31

Mortgage and Note.

78.  Itis at this point that RESIDENTIAL MORTGAGE SOLUTIONS, KOSTERICH
FIRM, KOSTERICH, ROSICKI and others cooked up the criminal enterprise, scheme and fraud,
to commence the 4" Untimely & Fraudulently Filed Foreclosure Action and to support it with
their own lies and misrepresentations, as well as false Affidavits that would be filed by SLS and
its representative WALLACE and BSI and its representative OWENS.

79. The criminal enterprise, scheme and fraud was designed and intended to take a
case — which was dead on arrival — because the claim had been dismissed two times |; because
the applicable statute of limitations on the claim had expired at least in 2015 (remember the and
Foreclosure Case was started in 2009 and 6 years from 2009 is 2015 — which is BEFORE the
filing of the 4 Untimely & Fraudulently Filed Foreclosure Action); because the records in the
Nassau County Clerk’s Office showed / confirmed that RESIDENTIAL MORTGAGE
SOLUTIONS was not and had never been the owner, assignee or holder of The Subject
Mortgage and Note.

80. The criminal enterprise, scheme and fraud required the filing of knowingly false
and deceitful Affidavits and pleadings — that were contradicted by the above facts — and which
false and deceitful Affidavits and pleadings were designed and intended to mislead or trick the
Nassau County Supreme Court — Foreclosure Part (which is / was overworked and in which
KOSTERICH FIRM, KOSTERICH and ROSICKI had an advantage and ability to manipulate
unsuspecting and trusting clerk’s and judges into accepting as true the lies, misrepresentations of

fact as contained in the false statements, Affidavit and pleadings they intended to and did file) so

 

It is Plaintiffs’ understanding that a claim can be dismissed one time without it being prevented

from being re-filed. However, whena claim is dismissed for the second time, unless it is expressly
ordered that the claim can be re-filed, when it is dismissed the second time, that second dismissal is a
dismissal with prejudice and prevents the claim from ever being refiled.

Page 30

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 32 of 88 PagelD #: 32

as to take advantage of Plaintiffs BETTY ANN KUPFER and CHARLES KUPFER who were
unemployed senior citizens, on fixed and limited incomes who had fought for years to try to get
accounting for the tens of thousands of dollars paid toward the Toxic Mortgage and who they
believed they could intimidate, threaten and ultimately trick into giving over The Subject
Premises or tricking the Court into granting the 4" Untimely & Fraudulently Filed Foreclosure
Action, giving RESIDENTIAL MORTGAGE SOLLUTIONS the deed and then removing
Plaintiffs from The Subject Premises.

81. The criminal enterprise, scheme and fraud was motivated by pure greed and as
relates to KOSTERICH FIRM, KOSTERICH, SKEETE, ROSICKI and ANTOS an apparent
desire to expand their client base for their “Foreclosure and Holdover” practices.

2016 to 2018

82. By January 1, 2016, the applicable statutes of limitations on ANY action by ANY
entity seeking to foreclose on The Subject Premises or to demand monies be paid pursuant to
The Subject Mortgage and Note had expired.

83. Plaintiffs BETTY ANN KUPFER and CHARLES KUPFER never sought to
evade lawful creditors.

84. From 2009 to 2015, Plaintiffs were threatened, harassed and intimidated by
dozens of letters and phone calls made to them trying to scare them and they subjected to three
separate lawsuits and forced to defend themselves (which took a great monetary, physical and
emotional toll) as multiple entities none of which were the lawful owners, assignees and holders
of the Subject Mortgage and Note, sought to foreclose on The Subject Premises.

85. From 2009 to 2015, Plaintiffs were threatened, harassed and intimidated by RMS
RESIDENTIAL PROPERTIES LLC, SLS and BSI each of which sent threatening letters

demanding hundreds of thousands of dollars in allegedly overdue Mortgage Payments, without

Page 31

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 33 of 88 PagelD #: 33

ever accounting for the prior payments or explaining the overcharges which amount to an
OVERCHARGE of more than TWO HUNDRED FIFTY PERCENT of the Mortgage itself and
they were subjected to threatening and harassing phone calls and persons who appeared
unannounced at their home at night and on weekends.

86.  In2016, KOSTERICH FIRM, KOSTERICH and RESIDENTIAL MORTGAGE
SERVICES LLC and RESIDENTIAL MORTGAGE SOLUTIONS changed the threats and
pressure to support the criminal enterprise, scheme and fraud that they had up their sleeve.

87. On March 4, 2016, KOSTERICH FIRM and KOSTERICH sent a threatening
letter to try to pressure Plaintiff BETTY ANN KUPFER into paying $ 705,025.80 to
RESIDENTIAL MORTGAGE SERVICES LLC.

88. As of the date the March 4, 2016 letter was sent, KOSTERICH FIRM,
KOSTERICH and RESIDENTIAL MORTGAGE SERVICES no longer had a valid claim that
Plaintiff BETTY ANN KUPFER pay any monies on The Subject Mortgage and Note and
certainly not the usurious and inflated amount of $705,025.80 that was demanded.

89. The March 4, 2016 Letter by KOSTERICH FIRM and KOSTERICH on behalf of
RESIDENTIAL MORTGAGE SERVICES contained knowingly false statements and
misrepresentations of fact in which they claimed that Plaintiff BETTY ANN KUPFER had
defaulted and failed to make any payment on The Subject Mortgage and Note from September 1,
2010 forward (in the March 4, 2016 Letter, KOSTERICH FIRM, KOSTERICH and
RESIDENTIAL MORTGAGE SERVICES said Plaintiff BETTY ANN KUPFER was 2012 days
in default in her payments ~ which makes the default date September 1, 2010).

90. The statement in the May 4, 2016 Letter by KOSTERICH FIRM, KOSTERICH
and RESIDENTIAL MORTGAGE SERVICES that Plaintiff BETTY ANN KUPFER last

payment on The Subject Mortgage and Note was September 1, 2010 a lie. The purpose behind

Page 32

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 34 of 88 PagelD #: 34

this lie was to extend the statute of limitations which had already expired in 2015 as was
evidence in the statements made in support of the 2'4 Foreclosure Action.

91. — The lies in the May 4, 2016 letter by KOSTERICH FIRM, KOSTERICH and
RESIDENTIAL MORTGAGE SERVICES was to set the stage for the remainder of the LIES
told by KOSTERICH FIRM, KOSTERICH and RESIDENTIAL MORTGAGE SOLUTIONS in
the 4'* Untimely & Fraudulently Filed Foreclosure Action.

92. | NYS Judiciary law 487 which provides that “an attorney or counselor who... is
guilty of any deceit or collusion, or consents to any deceit or collusion, with intent to deceive the
court or any party... is guilty of a misdemeanor, and in addition to the punishment prescribed
therefor by the penal law, he forfeits to the party injured treble damages, to be recovered in a
civil action.”

93. The lies in the May 4, 2016 Letter violated NYS Judiciary law 487 and were used
in the filing of the 4‘ Untimely & Fraudulently Filed Foreclosure Action.

94, From March 4, 2016 to July 2016, SLS started sending letters and mortgage
statements demanding that Plaintiff BETTY ANN KUPFER pay monies for the allegedly
overdue Mortgage.

95. In particular on August 1, 2016, SLS sent a Mortgage Statement which also
contained knowingly false statements and misrepresentations of fact in which they claimed that
Plaintiff BETTY ANN KUPFER had defaulted and this Mortgage Statement conflicted with and
showed that the March 4, 2016 Letter contained lies and misrepresentations as to the alleged
default date. In the August 1, 2016 Mortgage Statement, SLS stated that “As of July 18, 2016,
you are 2178 days delinquent on your mortgage loan” (2178 days from July 18, 2016 makes the
alleged default date August 2,2010—- which differed ftom the September 1, 2010 default date

that was alleged in the March 4, 2016 Letter).

Page 33

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 35 of 88 PagelD #: 35

96. There is an old saying it is never hard to remember the truth, because the facts do
NOT change. However, if and when you tell a lie, you have to remember the specifics to make
sure that the facts in the lie match up with the facts you want people to believe.

97. The March 4, 2016 Letter by KOSTERICH FIRM, KOSTERICH and
RESIDENTIAL MORTGAGE SERVICES and the July 18, 2016 Mortgage Statement by SLS
were lies that were to form the basis for and were integral to the filng of the 4". Untimely &
Fraudulently Filed Foreclosure Action.

98. On July 27, 2016, KOSTERICH FIRM and KOSTERICH filed the 4" Untimely
& Fraudulently Filed Foreclosure Action.

99. | The March 4, 2016 Letter which was the necessary predicate under RPAPL
required for the filing of any foreclosure complaint, even if such an action could have been filed,
which it could not.

100. In any event, the 4' Untimely & Fraudulently Filed Foreclosure Action was NOT
filed on behalf of RESIDENTIAL MORTGAGE SERVICES — which was the entity that made
the demand ~ albeit an unlawful and untimely demand — but a demand nevertheless that was
required under the same RPAPL rules that were violated by RMS RESIDENTIAL
PROPERTIES LLC in the 2" Foreclosure action which was cited as the reason for the
conditional dismissal on August 8, 2011.

101. On July 27, 2016, RESIDENTIAL MORTGAGE SOLUTIONS (not
RESIDENTIAL MORTGAGE SERVICES and not RESIDENTIAL PROPERTIES and not
Cornerstone Bancor Mortgage — the lawful and record holder of the Mortgage and Note) filed
Notice of Pendency and the 4'* Untimely & Fraudulently Filed Foreclosure Action.

102. On August 5, 2016, RESIDENTIAL MORTGAGE SOLUTIONS filed an

Amended Notice of Pendency and an Amended Summons and Complaint in support of the 4"

Page 34

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 36 of 88 PagelD #: 36

Untimely & Fraudulently Filed Foreclosure Action.

103. In October 2016, in response to the 4'" Untimely & Fraudulently Filed
Foreclosure Action, Plaintiff BETTY ANN KUPFER filed a Declaration stating that the papers
had not been properly served and requested the Court give her an extension of time to file her
Answer or otherwise move against the 4'" Untimely & Fraudulently Filed Foreclosure Action.

104. The significance of this Declaration is that KOSTERICH FIRM, KOSTERICH,
SKEETE and RESIDENTIAL MORTGAGE SOLUTIONS lied about this Declaration in which
Plaintiff BETTY ANN KUPFER did nothing more than outlined some of the affirmative
defenses that she would include when she filed her ANSWER or moved against the Complaint
once the issue of service was resolved.

105. From this point forward, KOSTERICH FIRM, KOSTERICH, SKEETE and
RESIDENTIAL MORTGAGE SOLUTIONS lied to the Nassau County Supreme Court filed no
less than six separate pleadings and Affidavits in support of a Motion for Summary Judgement,
and in opposition to BETTY ANN KUPFER’s Motion to Dismiss, in which they intentionally
and deceitfully mischaracterized the October 2016 KUPFER Declaration as an ANSWER to the
4" Untimely & Fraudulently Filed Foreclosure Action and they did this to mislead the Nassau
County Court into believing that BETTY ANN KUPFER had waived her ability and rights to
raise the absolute and meritorious defense of statute of limitations that would have led to the
immediate dismissal of the 4'" Untimely & Fraudulently Filed Foreclosure Action.

106. These lies and deceit by mischaracterizing and repeatedly referring to the October
2016 Kupfer Declaration as an ANSWER — which it was not — was the basis for the Nassau
County Court improperly denying BETTY ANN KUPFER’s statute of limitations defense,
refusal to consider BETTY ANN KUPFER’s other meritorious defenses and ultimately granting

Summary Judgement awarding the deed to The Subject Premises to RESIDENTIAL

Page 35

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 37 of 88 PagelD #: 37

MORTGAGE SOLUTIONS.

107. From 2017 to late 2018, BETTY ANN KUPFER fought to try to get the Nassau
County Court to reconsider its position and to realize that the October 2016 Declaration was just
that — a Declaration — NOT AN ANSWER and to reconsider her other meritorious arguments
showing statute of limitations, lack of standing and that RESIDENTIAL MORTGAGE
SOLUTIONS could NOT bring the 4'" Untimely & Fraudulently Filed Action.

108. Inresponse to each of these efforts, RESIDENTIAL MORTGAGE SOLUTIONS,
KOSTERICH FIRM, KOSTERICH and SKEETE filed even more statements re-affirming the
LIE that the October 2016 Kupfer Declaration was an ANSWER — which it was NOT.

109. In addition to the LIES in violation of NYS Judiciary Law 487 told by
KOSTERICH FIRM, KOSTERICH and SKEETE mischaracterizing the October 2016 Kupfer
Declaration, the following additional lies and false statements were made in furtherance of the
criminal enterprise, scheme and fraud:

a. LIES and MISSTATEMENT by SLS and its representative WALLACE
that The Subject Mortgage and Note had been assigned to and were held by and in the
possession of RESIDENTIAL MORTGAGE SOLUTIONS since November 2006. In
a Sworn “Affidavit of Possession” dated June 27, 2016 (2016 SLS & WALLACE
Affidavit), SLS and WALLACE swore (falsely swore) in what we believe is a form
document that the original note was delivered to RESIDENTIAL MORTGAGE
SOLUTIONS’ custodian (i.e. SLS) on November 6, 2006 and SLS verified with
(RESIDENTIAL MORTGAGE SOLUTIONS’) custodian on March 28, 2016 that it
(The Mortgage and Note) remains in possession of the Original Note. The 2016 SLS
& WALLACE Affidavit is a lie. It is contradicted by the public records on filed with

the Nassau County Clerk. It is also contradicted by the 2015 SLS & WALLACE

Page 36
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 38 of 88 PagelD #: 38

Affidavit in support of the 2"! Foreclosure Action — in which SLS and WALLACE
swore that The Subject Mortgage and Note were assigned to, held by and in the
possession of RMS RESIDENTIAL PROPERTIES (NOT RESIDENTIAL
MORTGAGE SOLUTIONS) since November 9, 2006;

b. LIES and MISSTATEMENT by BSI and its representative OWENS filed
an Affidavit of Merit dated January 13, 2017 (2017 BSI & OWENS Affidavit”) in
which they LIED and said that:

i. At par. 4 - The Subject Mortgage and Note was purchased
and had been assigned to and were held by and in the possession of
RESIDENTIAL MORTGAGE SOLUTIONS since November 2006. The
2017 BSI & OWENS Affidavit is a lie. It is contradicted by the public
records on filed with the Nassau County Clerk. It is also contradicted by
the 2015 SLS & WALLACE Affidavit in support of the 2"! Foreclosure
Action — in which SLS and WALLACE swore that The Subject Mortgage
and Note were assigned to, held by and in the possession of RMS
RESIDENTIAL PROPERTIES (NOT RESIDENTIAL MORTGAGE
SOLUTIONS) since November 9, 2006;

il. At par. 5 - BSI and its representative OWENS led about
the alleged default date as being August 1, 2010. That statement about the
alleged default date in the 2017 BSI & OWENS Affidavit is a lie. It is
contradicted by allegations and papers filed in the 2° and 3" Foreclosure
Actions;

110. Each of the above lies and intentional misstatements of fact were made in

furtherance of the criminal enterprise, fraud and scheme to foreclose upon The Subject Premises

Page 37

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 39 of 88 PagelD #: 39

and remove Plaintiffs from their home AND in the process scare them into believing that they
have no rights and that they must surrender The Subject Premises and get out.

111. In furtherance of the criminal enterprise, fraud and scheme and in order to put
additional and unnecessary pressure on the Plaintiffs, RESIDENTIAL MORTGAGE
SOLUTION and its lawyers and loan servicing companies, engaged in a pattern of sending
additional, harassing and threatening letters and making harassing and threatening phone calls
and showing up at their property unannounced in the attempt to trick Plaintiff into giving up her /
their rights in The Subject Premises and other rights.

112. By way of example, one of the threatening and unlawful letters was sent by BSI
on February 17, 2017 (after the commencement of the 4'" Untimely & Fraudulently Filed
Foreclosure Action’) and which was sent on behalf ofa “Lender” whose identity BSI failed /
refused / did not disclose. This letter was an attempt to trick Plaintiffs into giving up their rights
to The Subject Premises and was an attempt to buy out their rights for $15,000.

113. This is but one of dozens of letters that Plaintiffs received from 2015 forward
from SLS, BSI and other alleged mortgage loan servicing entities, including ClearSpring Loan
Services Inc. of Dallas Texas.

114. Inaddition, the ONLY Notice of ANY Assignment that Plaintiffs received from
ANY entity was an April 13, 2016 letter from SN Servicing Corporation also of Dallas, Texas.
This letter was sent AFTER the March 4, 2016 Letter from KOSTERICH FIRM, KOSTERICH
and on behalf of RESIDENTIAL MORTGAGE SERVICES. The significance of this April 13,
2016 letter is that it is from yet ANOTHER entity that shows yet ANOTHER entity — NOT
RESIDENTIAL MORTGAGE SOLUTIONS -— is was the alleged owner of the Mortgage &
Note. The entity that SN Servicing told Plaintiff was the “owner” of The Subject Mortgage &

Note was COLONIAL IMPACT FUND II LLC. See April 13, 2016 Letter.

Page 38

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 40 of 88 PagelD #: 40

115. The importance and significance of the April 13, 2016 letter from SN Servicing is
that it contradicts the sworn statements and allegations made by RESIDENTIAL MORTGAGE
SOLUTIONS in the 4" Untimely & Fraudulently Filed Foreclosure Action, which was filed only
three months after this April 13, 2016 letter from SN Servicing.

116. The further importance and significance of the April 13, 2016 Letter from SN
Servicing is to show that after the dismissal of the 1°, 2°4and 3" Foreclosure Actions, multiple
different entities surfaced to claim they were the lawful owners, purchaser, assignee and holder
of The Subject Mortgage & Note, that each of these different entities demanded payments or
they threatened foreclosure and eviction and attempted to trick Plaintiffs into paying them tens
and hundreds of thousands of dollars when NONE of them were the lawful and recorded owners,
assignees and holders of The Subject Mortgage & Note and at a time when the applicable
statutes of limitations had expired and NO ONE was entitled to demand any payment on The
Mortgage & Note from Plaintiffs and NO ONE was allowed to foreclose, take the deed away
from Plaintiff or remove Plaintiffs from The Subject Premises.

117. Asaresult of the LIES and DECEIT and false statements made by
RESIDENTIAL MORTGAGE SOLUTIONS, KOSTERICH FIRM, KOSTERICH, SKEETE,
SLS, WALLACE, BSI, OWENS and others in the qth Untimely & Fraudulently Filed
Foreclosure Action, in May 2018 the deed to The Subject Premises was assigned (albeit wrongly,
unlawfully and as a result of lies and deceit committed against BETTY ANN KUPFER and on
the Nassau County Supreme Court) to RESIDENTIAL MORTGAGE SOLUTIONS.

118. In August 2018, Plaintiffs discovered new evidence which included text messages
they received from Angela Sutphen the representative of Cornerstone Bancor Mortgage Corp.)
the original owner and holder of The Subject Mortgage & Note. The messages were sent on

May 2, 2018 at 4:01 and 426 PM from Angela Sutphen’s Cell Phone +15163669969 saying:

Page 39

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 41 of 88 PagelD #: 41

... Charlie if this u, I don’t know why u don’t put in a defense against
this foreclosure from “Residential Mortgage Solution LLC”.

... they never had an assignment from Cornerstone to buy it, they lost
in a court order that they didn’t own the note and they falsely starteda
foreclosure with Edward A. Weiner esq. (516) 742-1212 in 2007
pretending to be Residential Properties who is owned by Brain
Lazarus of Toy R Us family who gave me back the Assignment. Then I
sold the loan legally to Colonial Fund for $160,000.00. They don’t
want to foreclosure on it. Look up the suit they had against
Cornerstone you'll will see Judge Bruno denied their motion 10/23/14
Index # 601416/2013. I got the assignment back legally from Res.
Properties and recorded it. The last two known owners of the note are
Cornerstone and then Colonial Fund. These people have no legal right
to foreclose and I can testify to that...

... Ifu look up the lawsuit they had against Cornerstone you'll see
judge Robert A Bruno denied their Motion on 10/23/14 index
601416/2013 of their claim that they own the note because I got the
assignment back legally from Residential Properties and recorded it so
the last two known owners of the note are Cornerstone and then there is
a recorded assignment Colonial Fund. These people have no legal right
to foreclose and I can testify to that... look if u would only work with
me, I could get Colonial to accept the discounted payment of
$160,000.00 they paid for the note. I could get u either a reverse for
that plus closing costs or a regular mortgage since it’s such a low loan

3

tovalue... think smart I could help u.’

119. The evidence from Angela Sutphen (representative of Cornerstone Bancor
Mortgage Corp - the original and recorded owner and holder of The Subject Mortgage and Note
confirmed (i) that RESIDENTIAL MORTGAGE SOLUTION LLC has no right to foreclose; (i)
that RESIDENTIAL MORTGAGE SOLUTION and its lawyers are / were playng games and
LYING to the Court by pretending to be RESIDENTIAL PROPERTIES to which the Subject
Mortgage and Note were at one time sold and as to which an assignment was once duly recorded

but as to which the Subject Mortgage and Note were reassigned from RESIDENTIAL

Page 40

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 42 of 88 PagelD #: 42

PROPERTIES back to Cornerstone Bancor Mortgage Corp; (iii) Cornerstone Bancor Mortgage
Corp. then sold the Subject Mortgage and Note to an entity that was NOT RESIDENTIAL
MORTGAGE SOLUTIONS and for which the assignment was lawfully and duly recorded; (iv)
that at the time RESIDENTIAL MORTGAGE SOLUTIONS LLC started the 4'" Untimely &
Fraudulently Filed Foreclosure Action, it was NOT the assignee, owner and holder of the Subject
Mortgage and Note, and (v) the sworn statements and pleadings filed by RESIDENTIAL
MORTGAGE SOLUTIONS, KOSTERICH FIRM, KOSTERICH, SLS, WALLACE, BSI and
OWENS were knowingly false and were LIES.

120. Inresponse to the Order to Show Cause in the Nassau County Supreme Court in
which RESIDENTIAL MORTGAGE SOLUTIONS, again raised and submitted the same LIES,
MISREPRESENTATIONS, DECEIT and COLLUSION that was throughout the 4'" Untimely &
Fraudulently Filed Foreclosure Action and this Order to Show Cause came before a new and
different Judge of the Nassau County Supreme Court who signed the Order to Show Cause and
temporarily enjoined RESIDENTIAL MORTGAGE SOLUTIONS from taking any further
efforts against Plaintiff. RESIDENTIAL MORTAGE SOLUTIONS, KOSTERICH FIRM,
KOSTERICH, SKEETE, SLS, WALLACE, BSI, OWENS and others submitted opposition
which again incorporated and repeated all the LIES and MISREPRESENTATIONS as explained
above.

121. The August 2018 Order to Show Cause was somehow “re-assigned” to the same
Judge that was originally misled by the LIES, MISREPRESENTATIONS, DECEIT and
COLLUSION that was throughout the 4'" Untimely & Fraudulently Filed Foreclosure Action,
which LIES and FALSE STATEMENTS were again made by or reiterated using the original
LIES and FALSE STATEMENTS by RESIDENTIAL MORTAGE SOLUTIONS, KOSTERICH

FIRM, KOSTERICH, SKEETE, SLS, WALLACE, BSI and OWENS and others. The same

Page 41

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 43 of 88 PagelD #: 43

Judge who was originally deceived by the LIES and FALSE STATEMENTS was again deceived
by the same LIES and MISREPRESENTATIONS and lifted the restraints so that
RESIDENTIAL MORTGAGE could move forward and use the deed to The Subject Premises
that was secured through LIES and DECEIT and so that RESIDENTIAL MORTGAGE
SOLUTIONS could try to remove Plaintiffs from The Subject Premises.

122. As aresult of the LIES, MISREPRESENTATIONS, DECEIT and COLLUSION
that were filed in opposition to the August 2018 Order to Show Cause and which were
throughout the 4'" Untimely & Fraudulently Filed Foreclosure Action, the August 2018 Order to
Show Cause came before a new and different Judge of the Nassau County Supreme Court who
signed the Order to Show Cause and temporarily enjomed RESIDENTIAL MORTGAGE
SOLUTIONS from taking any further efforts against Plaintiff RESIDENTIAL MORTAGE
SOLUTIONS, KOSTERICH FIRM, KOSTERICH, SKEETE, SLS, WALLACE, BSI, OWENS
and others submitted opposition which again incorporated and repeated all the LIES and
MISREPRESENTATIONS as explained above.

123. Once again the same Judge who was deceived by the LIES and
MISREPRESENTATIONS that were told throughout the 4'" Untimely & Fraudulently Filed
Foreclosure Action, believed the LIES that were again told by RESIDENTIAL MORTAGE
SOLUTIONS, KOSTERICH FIRM, KOSTERICH, SKEETE, SLS, WALLACE, BSI, OWENS
and others who submitted, incorporated and/or repeated all the LIES and
MISREPRESENTATIONS as explained above and again tricked the Nassau County Court to lift
the injunction and allow RESIDENTIAL MORTGAGE SOLUTIONS to proceed to attempt to
remove the Plaintiffs from The Subject Premise on the basis of the May 22, 2018 Deed that was
secured through the LIES, DECEIT and COLLUSION in the 4" Untimely & Fraudulently Filed

Foreclosure Action.

Page 42

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 44 of 88 PagelD #: 44

124. Asaresult of the lies and deceit committed against BETTY ANN KUPFER and
on the Nassau County Supreme Court) in the 4'" Untimely & Fraudulently Filed Foreclosure
Action, KOSTERICH FIRM, KOSTERICH and SKEETE were unjustly enriched in an amount
which is believed to be in the hundreds of thousands of dollars that represent attorneys and other
fees that they received or are to receive from RESIDENTIAL MORTGAGE SOLUTIONS and
others.

125. As aresult of the lies and deceit committed against BETTY ANN KUPFER and
on the Nassau County Supreme Court) in the 4" Untimely & Fraudulently Filed Foreclosure
Action, SLS and WALLACE were unjustly enriched in an unknown amount which is believed to
be in the thousands of dollars that they received or are to receive from RESIDENTIAL
MORTGAGE SOLUTIONS and others.

126. As aresult of the lies and deceit committed against BETTY ANN KUPFER and
on the Nassau County Supreme Court) in the 4' Untimely & Fraudulently Filed Foreclosure
Action, BSI and OWENS were unjustly enriched in an unknown amount which is believed to be
in the thousands of dollars that they received or are to receive from RESIDENTIAL
MORTGAGE SOLUTIONS and others.

127. As aresult of the lies and deceit committed against the Plaintiffs in the 4th
Untimely & Fraudulently Filed Foreclosure Action, Plaintiffs suffered monetary damages in an
amount to be determined as a result of the threats, harassment and unlawful actions by
Defendants.

128. As aresult of the lies and deceit committed against the Plaintiffs in the 4th
Untimely & Fraudulently Filed Foreclosure Action, Plaintiffs suffered physical and emotional

damages as aresult of the threats, harassment and unlawful actions by Defendants.

Page 43

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 45 of 88 PagelD #: 45

The Defective & Improper 2018 Holdover Petition

129. After RESIDENTIAL MORTGAGE SOLUTIONS wrongfully got the deed to
The Subject Premises, as a result of the lies and deceit committed against the Plaintiffs in the 4th
Untimely & Fraudulently Filed Foreclosure Action, RESIDENTIAL MORTGAGE
SOLUTIONS turned to ROSICKI and ANTOS and RMS ASSET MANAGEMENT to assist it
in pursuing the unlawful and defective Holdover Petition, which was predicated on a defective
Ten Day Notice to Quit signed by GUERIN and a falsely sworn Certificate of Authority
executed by RMS ASSET MANAGEMENT and DAVID SKLAR .

130. From November 30,2018 to March 2019, RESIDENTIAL MORTGAGE
SOLUTIONS, RMS ASSET MANAGEMENT, GUERIN and SKLAR and ROSICKI and
ANTOS filed false statements of fact and misrepresentations in support of The Holdover
Petition.

131. The false statements of fact and misrepresentations ALSO included ROSICKI and
ANTOS’ filing of Declarations in which the regurgitated the OLD LIE originally told (very
successfully by KOSTERICH FIRM, KOSTERICH and SKEETE in the 4' Untimely &
Fraudulently Filed Foreclosure Action, claiming that Plaintiffs had NO defenses to the Holdover
Petition and to the extent Plaintiffs continued to claim that any efforts by RESIDENTIAL
MORTGAGE SOLUTIONS to first foreclose and then remove Plaintiffs from The Subject
Premises were barred by the applicable statutes of limitations, that defense was LOST or waived
by Plaintiffs who allegedly failed to raise it in ther ANSWER (which as explained above was a
reference to the October 2016 Declaration) and which statements were outright LIES this time by
ROSICKI and ANTOS in violation of NYS Judiciary Law 487.

132. The false statements of fact and misrepresentations ALSO included ROSICKI and

ANTOS’ filing of Declarations in which they LIED about the defects in the Ten-Day Notice by

Page 44
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 46 of 88 PagelD #: 46

GUERIN and SKLAR.

133. From November 30, 2018 until March 2019, RESIDENTIAL MORTGAGE
SOLUTIONS, ROSICKI and ANTOS forced Plaintiffs to expend thousands of dollars in
lawyers’ fees and other costs to defend themselves in the 2018 Holdover Petition that should
never have been filed in the first place.

134. The 2018 Holdover Petition was abandoned by RESIDENTIAL MORTGAGE
SOLUTIONS, ROSICKI and ANTOS in March 2019 after RESIDENTIAL MORTGAGE
SOLUTIONS, ROSICKI and ANTOS refused to participate in the trial that Plaintiff insisted
upon and at which Plaintiff intended to raise all her / their defenses and counter-claims.

135, As aresult of the lies and deceit committed against the Plaintiffs in the 2018
Holdover Petition, Plaintiffs suffered monetary damages in an amount to be determined asa
result of the threats, harassment and unlawful actions by Defendants.

136. As aresult of the lies and deceit committed against the Plaintiffs in the 2018
Holdover Petition, Plaintiffs suffered physical and emotional damages asa result of the threats,
harassment and unlawful actions by Defendants.

April 2019 Forward

137. On April 20, 2019, RESIDENTIAL MORTGAGE SOLUTIONS served a NEW
Ten (10) Day Notice to Quit, this one signed by GETZELMAN on behalf of RESIDENTIAL
MORTGAGE SOLUTIONS and is once again threatening to try to remove Plaintiffs from The
Subject Premises.

138. The April 20,2019 Ten Day Notice to Quit is important because it appears to
show that the Certificate of Authority provided as alleged authority to pursue the 2018 Holdover
Petition was by a person (David Sklar) who did NOT HAVE and apparently NEVER had

authority to act or authorize The 2018 Holdover Petition and whose name is conspicuously

Page 45

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 47 of 88 PagelD #: 47

absent from the April 20, 2019 Ten Day Notice.

139. Plaintiffs have a justifiable reason to believe that IF they are not stopped now, so
that they status quo can be preserved as the Court considers this case, that RESIDENTIAL
MORTGAGE SOLUTIONS, KOSTERICH FIRM, KOSTERICH, ROSICKI and others will
attempt to remove Plaintiffs ftom The Subject Premises, which fact would be extremely
prejudicial to Plaintiffs rights and their ability to finish this lawsuit, which Plaintiff believes
would be unreasonable and unnecessary, given the terrible history in this matter and it would be
unnecessarily and unreasonably rewarding entities for their lies, deceit and collusion.

140. Plaintiffs believe that the most efficient way to ensure that justice is done and
that all parties have an opportunity to have their day in Court and to have a full and fair hearing
on the issues and merits of their claims and defenses would be to temporarily enjoin
RESIDENTIAL MORTGAGE SOLUTIONS and any entity or persons acting or purporting to
act on their behalf from attempting to remove Plaintiffs from The Subject Premises.

CAUSES OF ACTION
COUNT I - VIOLATION OF RICO, 18 USC § 1962(c)

141. Plaintiffs reallege and incorporate herein by reference each of the above
paragraphs 1 —32 and 39 — 140 of this Complaint as if they are set forth in full.

142. 18 USC § 1961 et seq. provides, in pertinent part, that:

(1) “racketeering activity” means (A) any act or threat involving . . . bribery, extortion. .

.; (B) any act which is indictable under any of the following provisions of title 18, United

States Code: Section 201 (relating to bribery) ... section 1341 (relating to mail fraud),

section 1343 (relating to wire fraud)... section 1503 (relating to obstruction of justice),

... section 1951 (relating to interference with commerce, robbery, or extortion), section

1952 (relating to racketeering) .. . section 1957 (relating to engaging in monetary

transactions in property derived from specified unlawful activity). . .

(2) “State” means any State of the United States, the District of Columbia, the

Commonwealth of Puerto Rico, any territory or possession of the United States, any
political subdivision, or any department, agency, or instrumentality thereof;

Page 46

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 48 of 88 PagelD #: 48

144.

(3) “person” includes any individual or entity capable of holding a legal or beneficial
interest in property,

(4) “enterprise” includes any individual, partnership, corporation, association, or other
legal entity, and any union or group of individuals associated in fact although not a legal
entity,

(5) “pattern of racketeering activity” requires at least two acts of racketeering activity,
one of which occurred after the effective date of this chapter and the last of which
occurred within ten years (excluding any period of imprisonment) after the commission of
a prior act of racketeering activity...

143. 18 USC § 1962, provides, in pertinent part, that

(a) It shall be unlawful for any person who has received any income derived,
directly or indirectly, from a pattern of racketeering activity... (and use or investment),
directly or indirectly, any part of such income, or the proceeds of such income, in
acquisition of any interest in, or the establishment or operation of, any enterprise which
is engaged in, or the activities of which affect, interstate or foreign commerce .. .

(b) It shall be unlawful for any person through a pattern of racketeering activity .
.. toacquire or maintain, directly or indirectly, any interest in or control of any
enterprise which is engaged in, or the activities of which affect, interstate or foreign
commerce...

(c) It shall be unlawful for any person employed by or associated with any
enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to
conduct or participate, directly or indirectly, in the conduct of such enterprise's affairs
through a pattern of racketeering activity....

(d) It shall be unlawful for any person to conspire to violate any of the provisions
of subsection (a), (b), or (c) of this section.

18 USC § 1341 — Frauds and Swindles - provides, in pertinent part, that:

Whoever, having devised or intending to devise any scheme or artifice to defraud,
or for obtaining money or property by means of false or fraudulent pretenses,
representations, or promises, .. . for the purpose of executing such scheme or artifice or
attempting so to do, places in any post office or authorized depository for mail matter,
any matter or thing whatever to be sent or delivered by the Postal Service, or deposits or
causes to be deposited any matter or thing whatever to be sent or delivered by any
private or commercial interstate carrier, or takes or receives therefrom, any such matter
or thing, or knowingly causes to be delivered by mail or such carrier according to the
direction thereon, or at the place at which it is directed to be delivered by the person to
whom it is addressed, any such matter or thing, shall be fined under this title or
imprisoned not more than 20 years, or both.

Page 47

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 49 of 88 PagelD #: 49

145.

146.

147.

18 USC § 1343 — Fraud by Wire, provides, in pertinent part, that:

Whoever, having devised or intending to devise any scheme or artifice to defraud,
or for obtaining money or property by means of false or fraudulent pretenses,
representations, or promises, transmits or causes to be transmitted by means of wire,
radio, or television communication in interstate or foreign commerce, any writings,
signs, signals, pictures, or sounds for the purpose of executing such scheme or artifice,
shall be fined under this title or imprisoned not more than 20 years, or both

18 USC § 1349 — Attempts and Conspiracy - provides, in pertinent part, that:

Any person who attempts or conspires to commit any offense under this chapter
shall be subject to the same penalties as those prescribed for the offense, the commission
of which was the object of the attempt or conspiracy.

As a general matter and by way of summary of the facts set forth in this Complaint:

a. The fraud, scheme and criminal enterprise was and is to take Plamtiff’s
home and included (i) extorting mortgage payments to entities that were not the recorded
owners / holders of the subject Mortgage and Note; (ii) concealment and refusal to
account for thousands of dollars in payments that were never properly applied to the
subject Mortgage and Note; (ii) filing and prosecuting a foreclosure action at the time
when the defendants knew that the expiration of the applicable statute of limitations had
long since expired; (iv) filing knowingly false and intentionally multiple misleading
statements and sworn declarations intended to and which did in fact deceive the Nassau
County Supreme Court into concluding that Plaintiffs were not entitled to raise the
absolute and meritorious defense of expiration of the applicable statute of limitations by
lying to the Court stating that Plaintiff's filed an “Answer” in which they failed to raise
the statute of limitations thereby precluding Plaintiff wrongfully precluding Plaintiff from
using the statute of limitations defense in opposition to a Motion for Summary Judgment;

(v) filing knowingly false and intentionally multiple misleading statements and sworn

declarations intended to and which did in fact deceive the Nassau County Supreme Court

Page 48
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 50 of 88 PagelD #: 50

into concluding that the wrong entity was the assignee and holder of the Subject
Mortgage and Note since shortly after they were originally executed in 2006; (vi) filing
knowingly false and intentionally multiple misleading statements and sworn declarations
intended to and which did in fact deceive the Nassau County Supreme Court into
concluding that Plaintiffs alleged default in making mortgage payments was more than
three years later than Plaintiffs actually stopped payment mortgage payments and
demanded an accounting of what happened to the tens of thousands of dollars in
mortgage payments that were extorted by and were paid to the wrong entity and which
remained unaccounted for; (vii) filing and prosecutmg a “Holdover Petition” based on a
knowingly false and defective “10 Day Notice” from an entity that had nothing to do with
The Subject Premises; and (vii) filing multiple intentionally false and misleading
statements and swom declarations intended to and which did in fact deceive the Nassau
County Supreme Court into denying Plaintiffs efforts to stay the proceedings to reverse
the Summary Judgment and in furtherance of the effort to remove Plaintiffs from The
Subject Premises;
148. The fraud, scheme and criminal enterprise included (i) LIES in violation of
NYS Judiciary Law 487 told by KOSTERICH FIRM, KOSTERICH and SKEETE
mischaracterizing the October 2016 Kupfer Declaration, the following additional lies and false
statements were made in furtherance of the criminal enterprise, scheme and fraud; (i) LIES and
MISSTATEMENT by SLS and its representative WALLACE that The Subject Mortgage and
Note had been assigned to and were held by and in the possession of RESIDENTIAL
MORTGAGE SOLUTIONS since November 2006. In a Sworn “Affidavit of Possession” dated
June 27, 2016 (2016 SLS & WALLACE Affidavit), SLS and WALLACE swore (falsely swore)

in what we believe is a form document that the original note was delivered to RESIDENTIAL

Page 49

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 51 of 88 PagelD #: 51

MORTGAGE SOLUTIONS’ custodian (ie. SLS) on November 6, 2006 and SLS verified with
(RESIDENTIAL MORTGAGE SOLUTIONS’) custodian on March 28, 2016 that it (The
Mortgage and Note) remains in possession of the Original Note. The 2016 SLS & WALLACE
Affidavit is a lie, is contradicted by the public records on filed with the Nassau County Clerk, is
contradicted by the 2015 SLS & WALLACE Affidavit in support of the 2"4 Foreclosure Action —
in which SLS and WALLACE swore that The Subject Mortgage and Note were assigned to, held
by and in the possession of RMS RESIDENTIAL PROPERTIES (NOT RESIDENTIAL
MORTGAGE SOLUTIONS) since November 9, 2006; (iii) LIES and MISSTATEMENT by BSI
and its representative OWENS filed an Affidavit of Ment dated January 13, 2017 (2017 BSI &
OWENS Afiidavit”) in which they LIED and said that (a) At par. 4 - The Subject Mortgage and
Note was purchased and had been assigned to and were held by and in the possession of
RESIDENTIAL MORTGAGE SOLUTIONS since November 2006. The 2017 BSI & OWENS
Affidavit is a lie, is contradicted by the public records on filed with the Nassau County Clerk, is
also contradicted by the 2015 SLS & WALLACE Affidavit in support of the 2" Foreclosure
Action — in which SLS and WALLACE swore that The Subject Mortgage and Note were
assigned to, held by and in the possession of RMS RESIDENTIAL PROPERTIES (NOT
RESIDENTIAL MORTGAGE SOLUTIONS) since November 9, 2006; (b) At par. 5 - BSI and
its representative OWENS lied about the alleged default date as beng August 1, 2010. That
statement about the alleged default date in the 2017 BSI & OWENS Affidavit is a lie and is
contradicted by allegations and papers filed in the 2™4 and 3" Foreclosure Actions; and (iv) LIES
and misrepresentations by ROSICKI and ANTOS who filed Declarations in which the
regurgitated the OLD LIE originally told (very successfully by KOSTERICH FIRM,
KOSTERICH and SKEETE in the 4"" Untimely & Fraudulently Filed Foreclosure Action,

claiming that Plaintiffs had NO defenses to the Holdover Petition and to the extent Plaintiffs

Page 50

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 52 of 88 PagelD #: 52

continued to claim that any efforts by RESIDENTIAL MORTGAGE SOLUTIONS to first
foreclose and then remove Plaintiffs from The Subject Premises were barred by the applicable
statutes of limitations, that defense was LOST or waived by Plaintiffs who allegedly failed to
raise it in their ANSWER (which as explained above was a reference to the October 2016
Declaration) and which statements were outright LIES this time by ROSICKI and ANTOS in
violation of NYS Judiciary Law 487 and LIES about the defects in the Ten-Day Notice by
GUERIN and SKLAR.

149. The fraud, scheme and criminal enterprise included the above lies and
intentional misstatements of fact to help to foreclose upon The Subject Premises and remove
Plaintiffs from their home AND in the process scare them into believing that they have no rights
and that they must surrender The Subject Premises and get out.

150. The fraud, scheme and criminal enterprise included the above lies and intentional
misrepresentations to put additional and unnecessary pressure on the Plaintiffs and included
-_ sending additional, harassing and threatening letters / communication (starting with the March 4,
2016 KOSTERICH FIRM Letter, the 2016 Letters and False Mortgage Statements from SLS,
and the 2016 & 2017 Letters and False Mortgage Statements from BSI, ClearSpring and SN
Servicing) and making harassing and threatening phone calls and showing up at their property
unannounced in the attempt to trick Plaintiff into giving up her / their rights in The Subject
Premises and other rights/

151. The fraud, scheme and criminal enterprise required and depended upon the
exchange of faxes, telephone calls, and other electronic communications, as well as the use of
mail.

152. At all relevant times, each RICO Defendant is a person within the meaning of

18 U.S.C. §§ 1961(3) and 1962(c).

Page 51

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 53 of 88 PagelD #: 53

153. As explained in this Complaint, the RICO Defendants violated 18 USC §
1962 (a) as a result of their receipt of “... income derived, directly or indirectly, from a
pattern of racketeering activity... (and use or investment) directly or indirectly, any part of
such income, or the proceeds of such income, in acquisition of any interest in, or the
establishment or operation of, any enterprise which is engaged in, or the activities of which
affect... foreign commerce... involving the between $450,000.00 to $705,025.80 which is the
spread between the estimated value of The Subject Premises and the amount demanded (albeit
falsely) in the March 4, 2016 Kosterich Firm Letter, and the tens of thousands of dollars in fees
the RICO Defendants received for each of their individual parts in the fraud, scheme and
criminal enterprise.

154. As explained in this Complaint, the RICO Defendants violated 18 USC § 1341
because they “devised... (a) scheme or artifice to defraud... (to obtain) money or property by
means of false or fraudulent pretenses, representations, or promises ...” and used post offices
and other authorized depositories for mail that was sent or delivered by private and commercial
interstate carriers.

155. As explained in this Complaint, The RICO Defendants violated 18 USC § 1343
because their scheme and artifice to defraud ... (and to obtain) money and property by means of
false or fraudulent pretenses, representations, or promises” and did so by transmitting emails,
faxes and other communications by wire and regarding The Subject Premises.

156. As explained in this Complaint, the RICO Defendants violated 18 USC § 1349
by conspiring with one another to further the fraud, scheme and illegal enterprise against
commit the unlawful and illegal enterprise to take The Plaintiffs’ home.

The RICO Enterprise
157. As explained in this Complaint, The RICO Defendants and their co-

Page 52

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 54 of 88 PagelD #: 54

conspirators are a group of persons associated together in fact for the common purpose of
cairying out an ongoing criminal enterprise, through a multi-faceted campaign of lies, fraud,
threats to take Plaintiff's home and included (i) extorting mortgage payments to entities that
were not the recorded owners / holders of the subject Mortgage and Note; (ii) concealment and
refusal to account for thousands of dollars in payments that were never properly applied to the
subject Mortgage and Note; (iii) filing and prosecuting a foreclosure action at the time when the
defendants knew that the expiration of the applicable statute of limitations had long since
expired; (iv) filing knowingly false and intentionally multiple misleading statements and sworn
declarations intended to and which did in fact deceive the Nassau County Supreme Court into
concluding that Plaintiffs were not entitled to raise the absolute and meritorious defense of
expiration of the applicable statute of limitations by lying to the Court stating that Plaintiff's
filed an “Answer” in which they failed to raise the statute of limitations thereby precluding
Plaintiff wrongfully precluding Plaintiff from using the statute of limitations defense in
opposition to a Motion for Summary Judgment; (v) filing knowingly false and intentionally
multiple misleading statements and sworn declarations intended to and which did in fact deceive
the Nassau County Supreme Court into concluding that the wrong entity was the assignee and
holder of the Subject Mortgage and Note since shortly after they were originally executed in
2006; (vi) filing knowingly false and intentionally multiple misleading statements and sworn
declarations intended to and which did in fact deceive the Nassau County Supreme Court into
concluding that Plaintiffs alleged default in making mortgage payments was more than three
years later than Plaintiffs actually stopped payment mortgage payments and demanded an
accounting of what happened to the tens of thousands of dollars in mortgage payments that were
extorted by and were paid to the wrong entity and which remained unaccounted for; (vil) filing

and prosecuting a “Holdover Petition” based on a knowingly false and defective “10 Day

Page 53
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 55 of 88 PagelD #: 55

Notice” from an entity that had nothing to do with The Subject Premises; and (vii) filing
multiple intentionally false and misleading statements and sworn declarations intended to and
which did in fact deceive the Nassau County Supreme Court into denying Plaintiffs efforts to
stay the proceedings to reverse the Summary Judgment and in furtherance of the effort to remove
Plaintiffs from The Subject Premises.

158. The fraud, scheme and criminal enterprise included (i) LIES in violation of
NYS Judiciary Law 487 told by KOSTERICH FIRM, KOSTERICH and SKEETE
mischaracterizing the October 2016 Kupfer Declaration, the following additional lies and false
statements were made in fiwtherance of the criminal enterprise, scheme and fraud; (i) LIES and
MISSTATEMENT by SLS and its representative WALLACE that The Subject Mortgage and
Note had been assigned to and were held by and in the possession of RESIDENTIAL
MORTGAGE SOLUTIONS since November 2006. In a Sworn “Affidavit of Possession” dated
June 27, 2016 (2016 SLS & WALLACE Affidavit), SLS and WALLACE swore (falsely swore)
in what we believe is a form document that the original note was delivered to RESIDENTIAL
MORTGAGE SOLUTIONS’ custodian (ie. SLS) on November 6, 2006 and SLS verified with
(RESIDENTIAL MORTGAGE SOLUTIONS’) custodian on March 28, 2016 that it (The
Mortgage and Note) remains in possession of the Original Note. The 2016 SLS & WALLACE
Affidavit is a lie, is contradicted by the public records on filed with the Nassau County Clerk, is
contradicted by the 2015 SLS & WALLACE Affidavit in support of the 2"4 Foreclosure Action —
in which SLS and WALLACE swore that The Subject Mortgage and Note were assigned to, held
by and in the possession of RMS RESIDENTIAL PROPERTIES (NOT RESIDENTIAL
MORTGAGE SOLUTIONS) since November 9, 2006; (ii) LIES and MISSTATEMENT by BSI
and its representative OWENS filed an Affidavit of Merit dated January 13, 2017 (2017 BSI &

OWENS Affidavit”) in which they LIED and said that (a) At par. 4 - The Subject Mortgage and

Page 54

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 56 of 88 PagelD #: 56

Note was purchased and had been assigned to and were held by and in the possession of
RESIDENTIAL MORTGAGE SOLUTIONS since November 2006. The 2017 BSI & OWENS
Affidavit is a lie, is contradicted by the public records on filed with the Nassau County Clerk, is
also contradicted by the 2015 SLS & WALLACE Affidavit in support of the 2™4 Foreclosure
Action — in which SLS and WALLACE swore that The Subject Mortgage and Note were
assigned to, held by and in the possession of RMS RESIDENTIAL PROPERTIES (NOT
RESIDENTIAL MORTGAGE SOLUTIONS) since November 9, 2006; (b) At par. 5 - BSI and
its representative OWENS lied about the alleged default date as being August 1, 2010. That
statement about the alleged default date in the 2017 BSI & OWENS Affidavit is a lie and is
contradicted by allegations and papers filed in the 2"and 3'Foreclosure Actions; and (iv) LIES
and misrepresentations by ROSICKI and ANTOS who filed Declarations in which the
regurgitated the OLD LIE originally told (very successfully by KOSTERICH FIRM,
KOSTERICH and SKEETE in the 4"" Untimely & Fraudulently Filed Foreclosure Action,
claiming that Plaintiffs had NO defenses to the Holdover Petition and to the extent Plaintiffs
continued to claim that any efforts by RESIDENTIAL MORTGAGE SOLUTIONS to first
foreclose and then remove Plaintiffs from The Subject Premises were barred by the applicable
statutes of limitations, that defense was LOST or waived by Plaintiffs who allegedly failed to
raise it in their ANSWER (which as explained above was a reference to the October 2016
Declaration) and which statements were outright LIES this time by ROSICKI and ANTOS in
violation of NYS Judiciary Law 487 and LIES about the defects in the Ten-Day Notice by
GUERIN and SKLAR.

159. The fraud, scheme and criminal enterprise included the above lies and
intentional misstatements of fact to help to foreclose upon The Subject Premises and remove

Plaintiffs ftom their home AND in the process scare them into believing that they have no rights

Page 55

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 57 of 88 PagelD #: 57

and that they must surrender The Subject Premises and get out.

160. The fraud, scheme and criminal enterprise included the above lies and intentional
misrepresentations to put additional and unnecessary pressure on the Plaintiffs and included
sending additional, harassing and threatening letters /communication (starting with the March 4,
2016 KOSTERICH FIRM Letter, the 2016 Letters and False Mortgage Statements from SLS,
and the 2016 & 2017 Letters and False Mortgage Statements from BSI, ClearSpring and SN
_ Servicing) and making harassing and threatening phone calls and showing up at their property
unannounced in the attempt to trick Plaintiff into giving up her / their rights in The Subject
Premises and other rights; and

161. The fraud, scheme and criminal enterprise required and depended upon the
exchange of faxes, telephone calls, and other electronic communications, as well as the use of
mail.

162. The fraud, scheme and criminal enterprise fraudulently and illegally enriched
the RICO Defendants and their co-conspirators.

163. The RICO Defendants and their co-conspirators organized their operation
into a cohesive group with specific and assigned responsibilities and a command structure.

164. The RICO Defendants adapted their fraud, scheme and criminal enterprise to
changing circumstances, recruiting new members / participants as needed and expanding the
scope and nature of their activities.

165. While the activities of the fraud, scheme and criminal enterprise changed over
time, its core purpose was the same, ie. to extort payments from Plaintiffs’, take the
Plaintiffs’ home, to Foreclose on The Subject Mortgage & Note and to remove Plaintiffs
from the Subject Premise and to then resell The Subject Premises at a profit.

166. The RICO Defendants and each of their co-conspirators constitute an

Page 56

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 58 of 88 PagelD #: 58

association-in-fact enterprise within the meaning of 18 U.S.C. §§ 1961(4) and 1962(c),
referred to hereinafter as the "Enterprise."

167. Each of the RICO Defendants participated in the operation or management of
the Criminal Enterprise.

168.  Atall relevant times, the Enterprise was engaged in, and its activities affected
interstate commerce within the meaning of 18 USC § 1962(c).

Pattern _of Racketeering Activity

169. The RICO Defendants conducted or participated, directly or indirectly, in the
conduct, management, or operation of the Enterprise's affairs through a "pattern of
racketeering activity" within the meaning of 18 USC § 1961(5) and in violation of 18 USC §
1962(c).

170. At all times relevant to this Complaint, the RICO Defendants were engaged
in interstate real estate investments, lending, collections and mortgage businesses.

171. At all times relevant to this Complaint, the RICO Defendants were business
speculators, loan servicing companies and representatives and lawyers, involved with the
commercial and residential real estate.

172. As described in this Complaint, the RICO Defendants LIED and
manufactured false evidence in furtherance of the fraud, scheme and criminal enterprise
which included (i) LIES in violation of NYS Judiciary Law 487 told by KOSTERICH FIRM,
KOSTERICH and SKEETE mischaracterizing the October 2016 Kupfer Declaration, the
following additional lies and false statements were made in furtherance of the criminal
enterprise, scheme and fraud; (ii) LIES and MISSTATEMENT by SLS and its representative
WALLACE that The Subject Mortgage and Note had been assigned to and were held by and in

the possession of RESIDENTIAL MORTGAGE SOLUTIONS since November 2006. Ina

Page 57

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 59 of 88 PagelD #: 59

Swom “Affidavit of Possession” dated June 27, 2016 (2016 SLS & WALLACE Affidavit), SLS
and WALLACE swore (falsely swore) in what we believe is a form document that the original
note was delivered to RESIDENTIAL MORTGAGE SOLUTIONS’ custodian (ie. SLS) on
November 6, 2006 and SLS verified with (RESIDENTIAL MORTGAGE SOLUTIONS’)
custodian on March 28, 2016 that it (The Mortgage and Note) remains in possession of the
Original Note. The 2016 SLS & WALLACE Affidavit is a lie, is contradicted by the public
records on filed with the Nassau County Clerk, is contradicted by the 2015 SLS & WALLACE
Affidavit in support of the 2° Foreclosure Action — in which SLS and WALLACE swore that
The Subject Mortgage and Note were assigned to, held by and in the possession of RMS
RESIDENTIAL PROPERTIES (NOT RESIDENTIAL MORTGAGE SOLUTIONS) since
November 9, 2006; (iii) LIES and MISSTATEMENT by BSI and its representative OWENS
filed an Affidavit of Merit dated January 13, 2017 (“2017 BSI & OWENS Affidavit”) in which
they LIED and said that (a) At par. 4 - The Subject Mortgage and Note was purchased and had
been assigned to and were held by and in the possession of RESIDENTIAL MORTGAGE
SOLUTIONS since November 2006. The 2017 BSI & OWENS Affidavit is a lie, is contradicted
by the public records on filed with the Nassau County Clerk, is also contradicted by the 2015
SLS & WALLACE Affidavit in support of the 2"! Foreclosure Action — in which SLS and
WALLACE swore that The Subject Mortgage and Note were assigned to, held by and in the
possession of RMS RESIDENTIAL PROPERTIES (NOT RESIDENTIAL MORTGAGE
SOLUTIONS) since November 9, 2006; (b) At par. 5 - BSI and its representative OWENS lied
about the alleged default date as being August 1, 2010. That statement about the alleged default
date in the 2017 BSI & OWENS Affidavit is a lie, and is contradicted by allegations and papers
filed in the 2" and 3" Foreclosure Actions; and (iv) LIES and misrepresentations by ROSICKI

and ANTOS who filed Declarations in which the regurgitated the OLD LIE originally told (very

Page 58
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 60 of 88 PagelD #: 60

successfully by KOSTERICH FIRM, KOSTERICH and SKEETE in the 4 Untimely &
Fraudulently Filed Foreclosure Action, claiming that Plaintiffs had NO defenses to the Holdover
Petition and to the extent Plaintiffs continued to claim that any efforts by RESIDENTIAL
MORTGAGE SOLUTIONS to first foreclose and then remove Plaintiffs from The Subject
Premises were barred by the applicable statutes of limitations, that defense was LOST or waived
by Plaintiffs who allegedly failed to raise it in their ANSWER (which as explained above was a
reference to the October 2016 Declaration) and which statements were outright LIES this time by
ROSICKI and ANTOS in violation of NYS Judiciary Law 487 and LIES about the defects in the
Ten-Day Notice by GUERIN and SKLAR.

173. As described in this Complaint, the RICO Defendants LIES and
manufactured false evidence were in furtherance of the fraud, scheme and criminal
enterprise and were intended to help to foreclose upon The Subject Premises and remove
Plaintiffs from their home AND in the process scare them into believing that they have no rights
and that they must surrender The Subject Premises and get out.

174. As described in this Complaint, the RICO Defendants LIES and
manufactured false evidence were intended to put additional and unnecessary pressure on the
Plaintiffs and included sending additional, harassing and threatening letters / communication
(starting with the March 4, 2016 KOSTERICH FIRM Letter, the 2016 Letters and False
Mortgage Statements from SLS, and the 2016 & 2017 Letters and False Mortgage Statements
from BSI, ClearSpring and SN Servicing) and the threatening 2018 Ten Day Notice and
Holdover Petition and the making harassing and threatening phone calls and showing up at their
property unannounced in the attempt to trick Plaintiff into giving up her / their rights in The
Subject Premises and other rights.

175. As described in this Complaint, the RICO Defendants LIES and

Page 59
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 61 of 88 PagelD #: 61

manufactured false evidence in firtherance of the fraud, scheme and criminal enterprise
were sent through faxes, telephone calls, and other electronic communications, as well as the
use of mail.

176. As described in this Complaint, the RICO Defendants conspired with one
another.

177. As described in this Complaint, The RICO Defendants’ unlawful and illegal
actions are / were intended to mduce fear in Plaintiffs with the intent and effect of causing
fear of economic loss, damage to their home investments and the taking / destruction of
Plaintiffs’ property.

Pattern of Racketeering Activity:
Multiple Instances of Mail and Wire Fraud in Violation of 18 USC 8§ 1341, 1343

178. As described in this Complaint, the RICO Defendants engaged in a wide-
ranging scheme or artifice to defraud Plaintiffs.

179. In furtherance of the fraud, scheme and criminal enterprise, and as described
in this Complaint, the RICO Defendants transmitted, or caused to be transmitted, by means
of wire communication in interstate commerce, writings, signs, signals, pictures, and
sounds, and also caused matters and things to be placed in any postal facilities or authorized
depositories, or deposited or caused to be deposited matters or things to be sent or delivered
by a private or commercial interstate carrier, including, but not limited to, the following: (a)
false and misleading statements regarding Plaintiffs property, The Subject Mortgage &
Note, the alleged default(s) in payments toward The Subject Mortgage & Note, the
Plaintiffs’ right to the quiet use and enjoyment of its property, the demand / threats /
extortion of monies allegedly due on The Subject Mortgage & Note but which were taken

and never properly accounted for and to this day remain unaccounted for despite repeated

Page 60

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 62 of 88 PagelD #: 62

demands for accounting and other improper business and debt collection practices; (b)
wirings and/or mailings between and among the RICO Defendants concerning Plaintiffs
property, The Subject Mortgage & Note, the alleged default(s) in payments toward The
Subject Mortgage & Note, the Plaintiffs’ right to the quiet use and enjoyment of its property,
the demand / threats / extortion of monies allegedly due on The Subject Mortgage & Note;
and (c) other communications including electronically transmitted communications containing
false and misleading statements intended to cause damage to and interfere with Plamtiffs’
rights, and to take Plaintiffs’ property, ie. The Subject Premises, without payment, and to
cause Plaintiffs’ other damages.

180. Plaintiffs’ incorporate by reference each of the documents referred to above
and which are being separately filed which show the uses of wire and mail communications
in furtherance of the RICO Defendants’ scheme or artifice to defraud that constitute
violations of 18 USC §§ 1341 and 1443, and which also show how the specific Defendants
caused the communications to be mailed or wired or transmitted, when the communication
was made, and how each of the communications firthered the fraud, scheme and criminal
enterprise.

181. The RICO Defendants participated in the scheme or artifice knowingly,
willfully, and with the specific intent to deceive and/or defraud and damage Plaintiffs.

182. The RICO Defendants actions described in this Complaint were knowing and
intentional and in furtherance of their fraud, scheme, criminal enterprise and artifice to
defraud / coerce Plaintiffs.

183. The RICO Defendants’ LIES, and false and misleading statements have to
date been relied upon and/or have deceived the Nassau County Supreme Court, the Nassau

County Supreme Court, Landlord Tenant Department and other Courts and judicial officers

Page 61

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 63 of 88 PagelD #: 63

and have caused Plaintiff substantial damages.

COUNT II - CONSPIRACY ~— VIOLATION OF 18 U.S.C. § 1962(d)

184. Plaintiffs reallege and incorporate herein by reference each of the above
paragraphs 1 —32 and 39 — 140 and 142 — 183 above in this Complaint as if they are set
forth in full.

185. The RICO Defendants have unlawfully, knowingly and willfully combined,
conspired, confederated and agreed together and with others to violate 18 USC § 1962(c) as
described above, in violation of 18 USC § 1962(d).

186. Upon information and belief, the RICO Defendants knew or had to have
known that they were engaged in an unlawful and illegal fraud, scheme, conspiracy and
criminal enterprise (which they believed could never be discovered by us who they
considered to be simple and unintelligent persons who they could paper to death and whose
word would not be believed by the Judges of the Nassau County Supreme Court and other
Courts when compared with the word of lawyers and business persons and big businesses)
to commit the predicate acts, and they knew that the predicate acts were part of such
racketeering activity, and the participation and agreement of each of them was necessary to
allow the commission of this pattern of racketeering activity. This conduct and the acts as
described herein constitute a conspiracy to violate 18 USC § 1962(c), in violation of 18
ULS.C. § 1962(d).

187. Upon information and belief, the RICO Defendants agreed to conduct or
participate in, directly or indirectly, in the conduct, management, or operation of the
Enterprise's affairs through a pattern of racketeering activity in violation of 18 USC §
1962(c).

188. Each RICO Defendants knew about and agreed to facilitate and take their part
in the fraud, scheme and criminal enterprise designed and intended to threaten, coerce and

extort payments of monies (not owed) toward The Subject Mortgage & Note, to steal The

Page 62
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 64 of 88 PagelD #: 64

Subject Premises from Plaintiff and to then remove Plaintiffs from their home, ic. The
Subject Premises, and to leave Plaintiffs owing hundreds of thousands of dollars in debt (for
monies that were not owed and on a debt that was not due).

189. It was part of the conspiracy that the RICO Defendants and their
coconspirators would commit a pattern of racketeering activity in the conduct of the affairs
of the Enterprise, including the acts of racketeering set forth in paragraphs and in particular
paragraphs 142 — 183 above.

190. As adirect and proximate result of the RICO Defendants’ conspiracy, the acts
of racketeering activity of the Enterprise, the overt acts taken in furtherance of that
conspiracy, and violations of 18 USC § 1962(d), Plaintiffs have suffered compensatory and
out of pocket damages, have been unlawfully stripped / deprived of their rights to The
Subject Premises and have suffered physical and emotional injuries.

191. Pursuant to 18 USC § 1964(c), Plaintiffs are entitled to recover treble
damages (as calculated based on the $450,000.00 to $705,025.80 which is the spread between
the estimated value of The Subject Premises and the amount demanded (albeit falsely) in the
March 4, 2016 Kosterich Firm Letter) plus the tens of thousands of dollars in fees the RICO
Defendants received for each of their individual parts in the fraud, scheme and criminal
enterprise, plus additional defense costs and fees from the RICO Defendants.

192. Plaintiffs are further entitled to, and should be awarded, a preliminary and
permanent injunction that enjoins Defendants, their assignees and anyone else acting in
concert with them from commencing, prosecuting, or advancing in any way, directly or
indirectly, any further attempts (i) to remove Plaintiffs’ from The Subject Premises; (i) to
collect upon any monies allegedly due from The 4" Untimely & Fraudulently Filed
Foreclosure Action; or (iii) take any other actions against Plaintiffs related to The Subject
Mortgage & Note or The Subject Premises in any court, tribunal, or administrative agency

in this Court, in the State of New York or in any other state in the United States.

Page 63

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 65 of 88 PagelD #: 65

COUNT Ill — VIOLATION OF NY JUDICIARY LAW § 487

193. Plaintiffs reallege and incorporate herein by reference each of the above
paragraphs 1 —32 and 39 — 140 and 142 — 183 and 185 — 192 above in this Complaint as if
they are set forth in full.

194. NYS Judiciary Law § 487 which provides that “an attorney or counselor who...
is guilty of any deceit or collusion, or consents to any deceit or collusion, with intent to deceive
the court or any party... is guilty of a misdemeanor, and in addition to the punishment
prescribed therefor by the penal law, he forfeits to the party injured treble damages, to be
recovered in a civil action.”

195. As described above, Defendants LIES in violation of NYS Judiciary Law §
487 included (i) LIES told by KOSTERICH FIRM, KOSTERICH and SKEETE
mischaracterizing the October 2016 Kupfer Declaration, the following additional lies and false
statements were made in furtherance ofthe criminal enterprise, scheme and fraud; (i) LIES and
MISSTATEMENT by SLS and its representative WALLACE that The Subject Mortgage and
Note had been assigned to and were held by and in the possession of RESIDENTIAL
MORTGAGE SOLUTIONS since November 2006. In a Sworn “Affidavit of Possession” dated
June 27, 2016 (2016 SLS & WALLACE Affidavit), SLS and WALLACE swore (falsely swore)
in what we believe is a form document that the original note was delivered to RESIDENTIAL
MORTGAGE SOLUTIONS’ custodian (i.e. SLS) on November 6, 2006 and SLS verified with
(RESIDENTIAL MORTGAGE SOLUTIONS’) custodian on March 28, 2016 that it (The
Mortgage and Note) remains in possession of the Original Note. The 2016 SLS & WALLACE
Affidavit is a lie, is contradicted by the public records on filed with the Nassau County Clerk, is
contradicted by the 2015 SLS & WALLACE Affidavit in support of the 2" Foreclosure Action —
in which SLS and WALLACE swore that The Subject Mortgage and Note were assigned to, held
by and in the possession of RMS RESIDENTIAL PROPERTIES (NOT RESIDENTIAL

MORTGAGE SOLUTIONS) since November 9, 2006; (iii) LIES and MISSTATEMENT by BSI

Page 64

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 66 of 88 PagelD #: 66

and its representative OWENS filed an Affidavit of Merit dated January 13, 2017 (2017 BSI &
OWENS Affidavit”) in which they LIED and said that (a) At par. 4 - The Subject Mortgage and
Note was purchased and had been assigned to and were held by and in the possession of
RESIDENTIAL MORTGAGE SOLUTIONS since November 2006. The 2017 BSI & OWENS
Affidavit is a lie, is contradicted by the public records on filed with the Nassau County Clerk, is
also contradicted by the 2015 SLS & WALLACE Affidavit in support of the 2" Foreclosure
Action — in which SLS and WALLACE swore that The Subject Mortgage and Note were
assigned to, held by and in the possession of RMS RESIDENTIAL PROPERTIES (NOT
RESIDENTIAL MORTGAGE SOLUTIONS) since November 9, 2006; (b) At par. 5 - BSI and
its representative OWENS lied about the alleged default date as being August 1, 2010. That
statement about the alleged default date in the 2017 BSI & OWENS Affidavit is a lie, and is
contradicted by allegations and papers filed in the 2™land 3" Foreclosure Actions; and (iv) LIES
and misrepresentations by ROSICKI and ANTOS who filed Declarations in which the
regurgitated the OLD LIE originally told (very successfully by KOSTERICH FIRM,
KOSTERICH and SKEETE in the 4'" Untimely & Fraudulently Filed Foreclosure Action,
claiming that Plaintiffs had NO defenses to the Holdover Petition and to the extent Plaintiffs
continued to claim that any efforts by RESIDENTIAL MORTGAGE SOLUTIONS to first
foreclose and then remove Plaintiffs from The Subject Premises were barred by the applicable
statutes of limitations, that defense was LOST or waived by Plaintiffs who allegedly failed to
raise it in their ANSWER (which as explained above was a reference to the October 2016
Declaration) and ROSICKI, ANTOS, GUERIN and SKLAR LIES about the Ten-Day Notice.

196. As described in this Complaint, Defendants LIES and manufactured false
evidence in violation of NYS Judiciary Law § 487 were in furtherance of the fraud, scheme
and criminal enterprise and were intended to help to foreclose upon The Subject Premises and

remove Plaintiffs from their home AND in the process scare them into believing that they have

Page 65

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 67 of 88 PagelD #: 67

no rights and that they must surrender The Subject Premises and get out.

197. As described in this Complaint, the RICO Defendants LIES and
manufactured false evidence in violation of NYS Judiciary Law § 487 were intended to put
additional and unnecessary pressure on the Plaintiffs and included sending additional, harassing
and threatening letters / communication (starting with the March 4, 2016 KOSTERICH FIRM
Letter, the 2016 Letters and False Mortgage Statements ftom SLS, and the 2016 & 2017 Letters
and False Mortgage Statements from BSI, ClearSpring and SN Servicing) and the threatening
2018 Ten Day Notice and Holdover Petition and the making harassing and threatening phone
calls and showing up at their property unannounced in the attempt to trick Plaintiff into giving up
her / their rights in The Subject Premises and other rights.

198. As described in this Complaint, the RICO Defendants LIES and
manufactured false evidence in violation of NYS Judiciary Law § 487 in furtherance of the
fraud, scheme and criminal enterprise were sent through faxes, telephone calls, and other
electronic communications, as well as the use of mail.

199. As adirect and proximate result of Defendants LIES in violation of NYS
Judiciary Law § 487 conspiracy Plaintiffs have suffered compensatory and out of pocket
damages, have been unlawfully stripped / deprived of their rights to The Subject Premises
and have suffered physical and emotional injuries.

200. Pursuant to NYS Judiciary Law § 487, Plaintiffs are entitled to recover treble
damages (as calculated based on the $450,000.00 to $705,025.80 which is the spread between
the estimated value of The Subject Premises and the amount demanded (albeit falsely) in the
March 4, 2016 Kosterich Firm Letter) plus the tens of thousands of dollars in fees the RICO
Defendants received for each of their individual parts in the fraud, scheme and criminal
enterprise, plus additional defense costs and fees that resulted from Defendants LIES and

knowingly false statements to and intended to deceive and which in fact deceived the

Page 66

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 68 of 88 PagelD #: 68

Nassau County Supreme Court and other Courts.
COUNT IV - UNJUST ENRICHMENT

201. Plaintiffs reallege and incorporate herein by reference each of the above
paragraphs 1 —32 and 39 — 140 and 142 — 183 and 185 — 192 above in this Complaint as if
they are set forth in full.

202. As explained above in this Complaint, each of the Defendants knew about
and agreed to facilitate and take their part in the fraud, scheme and criminal enterprise
designed and intended to threaten, coerce and extort payments of monies (not owed) toward
The Subject Mortgage & Note, to steal The Subject Premises from Plaintiff and to then
remove Plaintiffs from their home, ie. The Subject Premises, and to leave Plaintiffs owing
hundreds of thousands of dollars in debt (for monies that were not owed and on a debt that
was not due).

203. As described above in the Complaint, the Defendants received monies (not
owed) toward The Subject Mortgage & Note, stole The Subject Premises ftom Plaintiff and
are now threatening to remove Plaintiffs from their home, ic. The Subject Premises, and
leave Plaintiffs owing hundreds of thousands of dollars in debt (for monies that were not
owed and on a debt that was not due).

204. This was only possible as a result of (i) LIES told by KOSTERICH FIRM,
KOSTERICH and SKEETE mischaracterizing the October 2016 Kupfer Declaration, the
following additional lies and false statements were made in furtherance of the criminal
enterprise, scheme and fraud; (ii) LIES and MISSTATEMENT by SLS and its representative
WALLACE that The Subject Mortgage and Note had been assigned to and were held by and in
the possession of RESIDENTIAL MORTGAGE SOLUTIONS since November 2006. Ina
Sworn “Affidavit of Possession” dated June 27, 2016 (2016 SLS & WALLACE Affidavit), SLS
and WALLACE swore (falsely swore) in what we believe is a form document that the original

note was delivered to RESIDENTIAL MORTGAGE SOLUTIONS’ custodian (ie. SLS) on

Page 67

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 69 of 88 PagelD #: 69

November 6, 2006 and SLS verified with (RESIDENTIAL MORTGAGE SOLUTIONS’)
custodian on March 28, 2016 that it (The Mortgage and Note) remains in possession of the
Original Note. The 2016 SLS & WALLACE Affidavit is a lie, is contradicted by the public
records on filed with the Nassau County Clerk, is contradicted by the 2015 SLS & WALLACE
Affidavit in support of the 2" Foreclosure Action — in which SLS and WALLACE swore that
The Subject Mortgage and Note were assigned to, held by and in the possession of RMS
RESIDENTIAL PROPERTIES (NOT RESIDENTIAL MORTGAGE SOLUTIONS) since
November 9, 2006; (iii) LIES and MISSTATEMENT by BSI and its representative OWENS
filed an Affidavit of Merit dated January 13, 2017 (2017 BSI & OWENS Affidavit”) m1 which
they LIED and said that (a) At par. 4 - The Subject Mortgage and Note was purchased and had
been assigned to and were held by and in the possession of RESIDENTIAL MORTGAGE
SOLUTIONS since November 2006. The 2017 BSI & OWENS Affidavit is a lie, is contradicted
by the public records on filed with the Nassau County Clerk, is also contradicted by the 2015
SLS & WALLACE Affidavit in support of the 2"¢ Foreclosure Action —in which SLS and
WALLACE swore that The Subject Mortgage and Note were assigned to, held by and in the
possession of RMS RESIDENTIAL PROPERTIES (NOT RESIDENTIAL MORTGAGE
SOLUTIONS) since November 9, 2006; (b) At par. 5 - BSI and its representative OWENS lied
about the alleged default date as being August 1, 2010. That statement about the alleged default
date in the 2017 BSI & OWENS Affidavit is a lie, and is contradicted by allegations and papers
filed in the 2"! and 3" Foreclosure Actions; and (iv) LIES and misrepresentations by ROSICKI
and ANTOS who filed Declarations in which the regurgitated the OLD LIE originally told (very
successfully by KOSTERICH FIRM, KOSTERICH and SKEETE in the 4° Untimely &
Fraudulently Filed Foreclosure Action, claiming that Plaintiffs had NO defenses to the Holdover
Petition and to the extent Plaintiffs continued to claim that any efforts by RESIDENTIAL
MORTGAGE SOLUTIONS to first foreclose and then remove Plaintiffs from The Subject

Premises were barred by the applicable statutes of limitations, that defense was LOST or waived

Page 68

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 70 of 88 PagelD #: 70

by Plaintiffs who allegedly failed to raise it in their ANSWER (which as explained above was a
reference to the October 2016 Declaration) and ROSICKI, ANTOS, GUERIN and SKLAR LIES
about the Ten-Day Notice.

205. As described in this Complaint, Defendants unlawfully and illegally and
improperly foreclosed upon The Subject Premises, received the Deed to The Subject Premises,
are threatening / planning to try to remove Plaintiffs from The Subject Premises and then sell or
resell or lease The Subject Premises to others for a profit.

206. As described in this Complaint, the Defendants have received (albeit
improperly and unlawfully) property, assets and monies calculated based on the $450,000.00
to $705,025.80 which is the spread between the estimated value of The Subject Premises and the
amount demanded (albeit falsely) in the March 4, 2016 Kosterich Firm Letter) plus the tens of
thousands of dollars in fees for each of their individual parts in the fraud, scheme and criminal
enterprise, plus additional defense costs and fees all of which resulted from Defendants LIES
and knowingly false statements to and intended to deceive and which in fact deceived the
Nassau County Supreme Court and other Courts.

207. The property, monies and fees that Defendants took and/or are now claiming
as their own were taken ftom Plaintiffs through the fraud, scheme and Criminal enterprise,
the LIES and deceit and misrepresentations to the Nassau County Supreme Court and other
Courts.

208. As adirect and proximate result of Defendants fraud, scheme, criminal
enterprise and other unlawful and illegal acts, the Defendants received property, monies and
fees to which they were not entitled.

209. As adirect and proximate result of Defendants fraud, scheme, criminal
enterprise and other unlawful and illegal acts, the Defendants received property, monies and

fees to which they were not entitled, and which caused the Defendants to be unjustly

Page 69

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 71 of 88 PagelD #: 71

enriched.

210. The estimated value of the property, assets, monies and fees that were taken
from Plaintiffs is based on the $450,000.00 to $705,025.80 which is the spread between the
estimated value of The Subject Premises and the amount demanded (albeit falsely) in the March
4, 2016 Kosterich Firm Letter) plus the tens of thousands of dollars in fees the Defendants
received for each of their individual parts in the fraud, scheme and criminal enterprise, plus
additional defense costs and fees.

211. As adirect and proximate result of Defendants unjust enrichment, Plaintiffs
have suffered and have been damaged.

COUNT V—FRAUD

212. Plaintiffs reallege and incorporate herein by reference each of the above
paragraphs 1 —32 and 39 — 140 and 142 — 183 and 185 — 192 above in this Complaint as if
they are set forth in full.

213. As described above in this Complaint, the fraud that was committed by
Defendants included @ LIES in violation of NYS Judiciary Law 487 told by KOSTERICH
FIRM, KOSTERICH and SKEETE mischaracterizing the October 2016 Kupfer Declaration, the
following additional lies and false statements were made in furtherance of the criminal
enterprise, scheme and fraud; (ii) LIES and MISSTATEMENT by SLS and its representative
WALLACE that The Subject Mortgage and Note had been assigned to and were held by and in
the possession of RESIDENTIAL MORTGAGE SOLUTIONS since November 2006. Ina
Sworn “Affidavit of Possession” dated June 27, 2016 (2016 SLS & WALLACE Affidavit), SLS
and WALLACE swore (falsely swore) in what we believe is a form document that the original
note was delivered to RESIDENTIAL MORTGAGE SOLUTIONS’ custodian (ie. SLS) on
November 6, 2006 and SLS verified with (RESIDENTIAL MORTGAGE SOLUTIONS’)

custodian on March 28, 2016 that it (The Mortgage and Note) remains in possession of the

Page 70
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 72 of 88 PagelD #: 72

Original Note. The 2016 SLS & WALLACE Affidavit is a lie, is contradicted by the public
records on filed with the Nassau County Clerk, is contradicted by the 2015 SLS & WALLACE
Affidavit in support of the 2" Foreclosure Action ~ in which SLS and WALLACE swore that .
The Subject Mortgage and Note were assigned to, held by and in the possession of RMS
RESIDENTIAL PROPERTIES (NOT RESIDENTIAL MORTGAGE SOLUTIONS) since
November 9, 2006; (iii) LIES and MISSTATEMENT by BSI and its representative OWENS
filed an Affidavit of Merit dated January 13, 2017 (2017 BSI & OWENS Affidavit”) in which
they LIED and said that (a) At par. 4 - The Subject Mortgage and Note was purchased and had
been assigned to and were held by and in the possession of RESIDENTIAL MORTGAGE
SOLUTIONS since November 2006. The 2017 BSI & OWENS Affidavit is a lie, is contradicted
by the public records on filed with the Nassau County Clerk, is also contradicted by the 2015
SLS & WALLACE Affidavit in support of the 2°’ Foreclosure Action —in which SLS and
WALLACE swore that The Subject Mortgage and Note were assigned to, held by and in the
possession of RMS RESIDENTIAL PROPERTIES (NOT RESIDENTIAL MORTGAGE
SOLUTIONS) since November 9, 2006; (b) At par. 5 - BSI and its representative OWENS lied
about the alleged default date as being August 1, 2010. That statement about the alleged default
date in the 2017 BSI & OWENS Affidavit is a lie, and is contradicted by allegations and papers
filed in the 2"¢ and 3" Foreclosure Actions; and (iv) LIES and misrepresentations by ROSICKI
and ANTOS who filed Declarations in which the regurgitated the OLD LIE originally told (very
successfully by KOSTERICH FIRM, KOSTERICH and SKEETE in the 4‘ Untimely &
Fraudulently Filed Foreclosure Action, claiming that Plaintiffs had NO defenses to the Holdover
Petition and to the extent Plaintiffs continued to claim that any efforts by RESIDENTIAL
MORTGAGE SOLUTIONS to first foreclose and then remove Plaintiffs from The Subject

Premises were barred by the applicable statutes of limitations, that defense was LOST or waived

Page 71

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 73 of 88 PagelD #: 73

by Plaintiffs who allegedly failed to raise it in their ANSWER (which as explained above was a
reference to the October 2016 Declaration) and which statements were outright LIES this time by
ROSICKI and ANTOS in violation of NYS Judiciary Law 487 and LIES about the defects in the
Ten-Day Notice by GUERIN and SKLAR.

214. As described above in this Complaint, the fraud committed by Defendants
was intended to assist them in unlawfully and improperly and illegally foreclose upon The
Subject Premises and remove Plaintiffs from their home AND in the process scare them into
believing that they have no rights and that they must surrender The Subject Premises and get out
so The Subject Premises could be resold or leased for a profit.

215. As described above in this Complaint, the Defendants fraud included LIES
and manufactured false evidence were intended to put additional and unnecessary pressure on
the Plaintiffs and included sending additional, harassing and threatening letters / communication
(starting with the March 4, 2016 KOSTERICH FIRM Letter, the 2016 Letters and False
Mortgage Statements from SLS, and the 2016 & 2017 Letters and False Mortgage Statements
from BSI, ClearSpring and SN Servicing) and the threatening 2018 Ten Day Notice and
Holdover Petition and the making harassing and threatening phone calls and showing up at their
property unannounced in the attempt to trick Plaintiff into giving up her / ther rights in The
Subject Premises and other rights.

216. As adirect and proximate result of above described fraud, the Defendants
received property, monies and fees to which they were not entitled.

217. As adirect and proximate result of the above described fraud, the Defendants
were unjustly enriched.

218. As adirect and proximate result of the above described fraud, the Defendants

have received property, assets, monies and fees that were taken from Plaintiffs is based on

Page 72

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 74 of 88 PagelD #: 74

the $450,000.00 to $705,025.80 which is the spread between the estimated value of The Subject
Premises and the amount demanded (albeit falsely) in the March 4, 2016 Kosterich Firm Letter)
plus the tens of thousands of dollars in fees for each of their individual parts in the fraud, scheme
and criminal enterprise, plus additional defense costs and fees.

219. As adirect and proximate result of the above described fraud, Plaintiffs have
suffered and have been damaged.

COUNT VI-
VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT 15 USC § 1692 et seq

220. Plaintiffs reallege and incorporate herein by reference each of the above
paragraphs 1 —32 and 39 — 140 and 142 — 183 and 185 — 192 above in this Complaint as if
they are set forth in full.

221. 15 USC § 1692 (f) provides that a debt collector may not use unfair or
unconscionable means to collect or attempt to collect any debt.

222. 15 USC § 1692 (k) provides that any debt collector who violates this chapter is
liable to such person in an amount equal to the sum of any actual damage sustained by
such person as a result of such failure.

223. As described above in this Complaint, the Defendants engaged in activities to
allegedly collect adebt and included (i) LIES in violation of NYS Judiciary Law 487 told by
KOSTERICH FIRM, KOSTERICH and SKEETE mischaracterizing the October 2016 Kupfer
Declaration, the following additional lies and false statements were made in furtherance of the
criminal enterprise, scheme and fraud; Gi) LIES and MISSTATEMENT by SLS and its
representative WALLACE that The Subject Mortgage and Note had been assigned to and were
held by and in the possession of RESIDENTIAL MORTGAGE SOLUTIONS since November
2006. Ina Sworn “Affidavit of Possession” dated June 27, 2016 (2016 SLS & WALLACE

Affidavit), SLS and WALLACE swore (falsely swore) in what we believe is a form document

Page 73
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 75 of 88 PagelD #: 75

that the original note was delivered to RESIDENTIAL MORTGAGE SOLUTIONS’ custodian
(ie. SLS) on November 6, 2006 and SLS verified with (RESIDENTIAL MORTGAGE
SOLUTIONS’) custodian on March 28, 2016 that it (The Mortgage and Note) remains in
possession of the Original Note. The 2016 SLS & WALLACE Affidavit is a lie, is contradicted
by the public records on filed with the Nassau County Clerk, is contradicted by the 2015 SLS &
WALLACE Affidavit in support of the 2"4 Foreclosure Action — in which SLS and WALLACE
swore that The Subject Mortgage and Note were assigned to, held by and in the possession of
RMS RESIDENTIAL PROPERTIES (NOT RESIDENTIAL MORTGAGE SOLUTIONS) since
November 9, 2006: (iit) LIES and MISSTATEMENT by BSI and its representative OWENS
filed an Affidavit of Merit dated January 13, 2017 (2017 BSI & OWENS Affidavit”) in which
they LIED and said that (a) At par. 4 - The Subject Mortgage and Note was purchased and had
been assigned to and were held by and in the possession of RESIDENTIAL MORTGAGE
SOLUTIONS since November 2006. The 2017 BSI & OWENS Affidavit is a lic, is contradicted
by the public records on filed with the Nassau County Clerk, is also contradicted by the 2015
SLS & WALLACE Affidavit in support of the 2"! Foreclosure Action — in which SLS and
WALLACE swore that The Subject Mortgage and Note were assigned to, held by and in the
possession of RMS RESIDENTIAL PROPERTIES (NOT RESIDENTIAL MORTGAGE
SOLUTIONS) since November 9, 2006; (b) At par. 5 - BSI and its representative OWENS lied
about the alleged default date as being August 1, 2010. That statement about the alleged default
date in the 2017 BSI & OWENS Affidavit is a lie, and is contradicted by allegations and papers
filed in the 2"4 and 3" Foreclosure Actions; and (iv) LIES and misrepresentations by ROSICKI
and ANTOS who filed Declarations in which the regurgitated the OLD LIE originally told (very
successfully by KOSTERICH FIRM, KOSTERICH and SKEETE in the 4" Untimely &
Fraudulently Filed Foreclosure Action, claiming that Plaintiffs had NO defenses to the Holdover
Petition and to the extent Plaintiffs continued to claim that any efforts by RESIDENTIAL

MORTGAGE SOLUTIONS to first foreclose and then remove Plaintiffs from The Subject

Page 74
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 76 of 88 PagelD #: 76

Premises were barred by the applicable statutes of limitations, that defense was LOST or waived
by Plaintiffs who allegedly failed to raise it in their ANSWER (which as explained above was a
reference to the October 2016 Declaration) and which statements were outright LIES this time by
ROSICKI and ANTOS in violation of NYS Judiciary Law 487 and LIES about the defects in the
Ten-Day Notice by GUERIN and SKLAR.

224. As described above in this Complaint, the fraud committed by Defendants
was intended to assist them in unlawfully and improperly and illegally foreclose upon The
Subject Premises and remove Plaintiffs from their home AND in the process scare them into
believing that they have no rights and that they must surrender The Subject Premises and get out
so The Subject Premises could be resold or leased for a profit.

225. As described above in this Complaint, the Defendants engaged in activities to
allegedly collect adebt and included LIES and manufactured false evidence were intended
to put additional and unnecessary pressure on the Plaintiffs and included sending additional,
harassing and threatening letters / communication (starting with the March 4, 2016 KOSTERICH
FIRM Letter, the 2016 Letters and False Mortgage Statements from SLS, and the 2016 & 2017
Letters and False Mortgage Statements from BSI, ClearSpring and SN Servicing) and the
threatening 2018 Ten Day Notice and Holdover Petition and the making harassing and
threatening phone calls and showing up at their property unannounced in the attempt to trick
Plaintiff into giving up her / their rights in The Subject Premises and other rights.

226. The above described acts by Defendants in their attempts to collect a debt,
were unlawful, illegal, harassing, threatening and otherwise wrongful and through them
Defendants sought to and received property, monies and fees to which they were not
entitled.

227. The above described acts by Defendants in their attempts to collect a debt,

Page 75
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 77 of 88 PagelD #: 77

were violated the applicable terms of 15 USC § 1692 et seq.

228. As adirect and proximate result of above described unlawful, illegal,
harassing, threatening and otherwise wrongful acts to collect a debt, the Defendants received
property, monies and fees to which they were not entitled.

229. As adirect and proximate result of above described unlawful, illegal,
harassing, threatening and otherwise wrongful acts to collect a debt, Defendants received
property, assets, monies and fees that were taken from Plaintiffs is based on the $450,000.00
to $705,025.80 which is the spread between the estimated value of The Subject Premises and the
amount demanded (albeit falsely) in the March 4, 2016 Kosterich Firm Letter) plus the tens of
thousands of dollars in fees for each of their individual parts in the fraud, scheme and criminal
enterprise, plus additional defense costs and fees.

230. As adirect and proximate result of the above described fraud, Plaintiffs have
suffered and have been damaged.

COUNT VU — TORT

231. Plaintiffs reallege and incorporate herein by reference each of the above
paragraphs 1 —32 and 39 — 140 and 142 — 183 and 185 — 192 above in this Complaint as if
they are set forth in full.

232. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over the
State Law claims, which include (ji) lies and deceit in violation of New York State Judiciary Law
§ 487; (ii) tortious interference with Plaintiffs right to The Subject Premises; (iii) unjust
enrichment; (iv) fraud; (v) common law tort; and (vi) other wrongful acts that led to Plaintiffs’
suffering physical and emotional damages.

233. The above acts by Defendants as described in this Complaint were wrongful,
illegal and unlawful.

234.  Asadirect and proximate result of the above acts by Defendants as described in

Page 76

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 78 of 88 PagelD #: 78

this Complaint, Plaintiffs suffered loss of The Subject Premises and other actual losses.

235. As adirect and proximate result of the above acts by Defendants as described in
this Complaint, Plaintiffs suffered medical and psychological damages.

236.  Inview of the foregoing, Plaintiffs demand actual and punitive damages in an
amount to be determined by the trier of fact.

COUNT VII — DECLARATORY JUDGEMENT PURSUANT TO 28 USC § 2201

237. Plaintiffs reallege and incorporate herein by reference each of the above
paragraphs 1 —32 and 39 — 140 and 142 — 183 and 185 — 192 above in this Complaint as if
they are set forth in full.

238. 28 USC § 2201 provides that ... “In acase of actual controversy within its
jurisdiction ...upon the filing of an appropriate pleading, may declare the rights and other legal
relations of any interested party seeking such declaration, whether or not further relief is or could
be sought. Any such declaration shall have the force and effect of a final judgment or decree and
shall be reviewable as such.”

239. As described above in this Complaint, the Plaintiffs have an actual controversy
with Defendants in relation to Defendants fraud, scheme, criminal enterprise and other
wrongful, illegal and unlawful acts that included (i) LIES in violation of NYS Judiciary Law
487 told by KOSTERICH FIRM, KOSTERICH and SKEETE mischaracterizing the October
2016 Kupfer Declaration, the following additional lies and false statements were made in
firtherance of the criminal enterprise, scheme and fraud; (it) LIES and MISSTATEMENT by
SLS and its representative WALLACE that The Subject Mortgage and Note had been assigned to
and were held by and in the possession of RESIDENTIAL MORTGAGE SOLUTIONS since
November 2006. In a Sworn “Affidavit of Possession” dated June 27, 2016 (2016 SLS &
WALLACE Affidavit), SLS and WALLACE swore (falsely swore) in what we believe is a form
document that the original note was delivered to RESIDENTIAL MORTGAGE SOLUTIONS’

custodian (Le. SLS) on November 6, 2006 and SLS verified with (RESIDENTIAL MORTGAGE

Page 77

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 79 of 88 PagelD #: 79

SOLUTIONS’) custodian on March 28, 2016 that it (The Mortgage and Note) remains in
possession of the Original Note. The 2016 SLS & WALLACE Affidavit is a lie, is contradicted
by the public records on filed with the Nassau County Clerk, is contradicted by the 2015 SLS &
WALLACE Affidavit in support of the 2"! Foreclosure Action — in which SLS and WALLACE
swore that The Subject Mortgage and Note were assigned to, held by and in the possession of
RMS RESIDENTIAL PROPERTIES (NOT RESIDENTIAL MORTGAGE SOLUTIONS) since
November 9, 2006; (iit) LIES and MISSTATEMENT by BSI and its representative OWENS
filed an Affidavit of Merit dated January 13, 2017 (2017 BSI & OWENS Affidavit”) in which
they LIED and said that (a) At par. 4 - The Subject Mortgage and Note was purchased and had
been assigned to and were held by and in the possession of RESIDENTIAL MORTGAGE
SOLUTIONS since November 2006. The 2017 BSI & OWENS Affidavit is a lie, is contradicted
by the public records on filed with the Nassau County Clerk, is also contradicted by the 2015
SLS & WALLACE Affidavit in support of the 2'4 Foreclosure Action — in which SLS and
WALLACE swore that The Subject Mortgage and Note were assigned to, held by and in the
possession of RMS RESIDENTIAL PROPERTIES (NOT RESIDENTIAL MORTGAGE
SOLUTIONS) since November 9, 2006; (b) At par. 5 - BSI and its representative OWENS lied
about the alleged default date as being August 1, 2010. That statement about the alleged default
date in the 2017 BSI & OWENS Affidavit is a lie, and is contradicted by allegations and papers
filed in the 2" and 3"! Foreclosure Actions; and (iv) LIES and misrepresentations by ROSICKI
and ANTOS who filed Declarations in which the regurgitated the OLD LIE originally told (very
successfully by KOSTERICH FIRM, KOSTERICH and SKEETE in the 4 Untimely &
Fraudulently Filed Foreclosure Action, claiming that Plaintiffs had NO defenses to the Holdover
Petition and to the extent Plaintiffs continued to claim that any efforts by RESIDENTIAL
MORTGAGE SOLUTIONS to first foreclose and then remove Plaintiffs from The Subject
Premises were barred by the applicable statutes of limitations, that defense was LOST or waived

by Plaintiffs who allegedly failed to raise it in their ANSWER (which as explained above was a

Page 78

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 80 of 88 PagelD #: 80

reference to the October 2016 Declaration) and which statements were outright LIES this time by
ROSICKI and ANTOS about the defects in the Ten-Day Notice by GUERIN and SKLAR.

240. As described above in this Complaint, there is an actual controversy between
Plaintiffs and Defendants in relation to fraud, scheme, criminal enterprise, and the unlawful
improper and illegal foreclosure action related to The Subject Premises, the taking of the deed to
The Subject Premises and the efforts to remove Plaintiffs ftom their home AND in the process
scare them into believing that they have no rights and that they must surrender The Subject
Premises and get out so The Subject Premises could be resold or leased for a profit.

241. As described above in this Complaint, the Plaintiffs and Defendants have an
actual controversy related to the fraud, scheme, criminal enterprise, activities to allegedly
collect a debt and related to the LIES and manufactured false evidence intended to put
additional and unnecessary pressure on the Plaintiffs, the sending of harassing and threatening
letters / communication (starting with the March 4, 2016 KOSTERICH FIRM Letter, the 2016
Letters and False Mortgage Statements from SLS, and the 2016 & 2017 Letters and False
Mortgage Statements from BSI, ClearSpring and SN Servicing) and the threatening 2018 Ten
Day Notice and Holdover Petition and the making harassing and threatening phone calls and
showing up at their property unannounced in the attempt to trick Plaintiff into giving up her /
their rights in The Subject Premises and other rights.

242. As described above in this Complaint, the Plaintiffs and Defendants have an
actual controversy related to the fraud, scheme, criminal enterprise, activities to allegedly
collect a debt, and the extent of the unlawful, illegal, harassing, threatening and otherwise
wrongful acts by Defendants to receive / take property, monies and fees to which they were
not entitled.

243. In view of the foregoing, and based on the above allegations in this Complaint,

Page 79
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 81 of 88 PagelD #: 81

Plaintiffs respectfilly prays that, pursuant to 28 USC § 2201, this Court can and should declare
the rights and other legal relations of Plaintiff and Defendants in relation to The Subject
Premises, The Subject Mortgage & Note and the rights or interests that the Plaintiffs and
RESIDENTIAL MORTGAGE SOLUTIONS has, have and had in relation to The Subject
Premises, The Subject Mortgage & Note.

COUNT IX — REQUEST FOR TEMPORARY PRELIMINARY INJUNCTION

244. Plaintiffs reallege and incorporate herein by reference each of the above
paragraphs 1 —32 and 39 — 140 and 142 — 183 and 185 — 192 above in this Complaint as if
they are set forth in full.

245. FRCP Rule 65 provides as follows: (a) Preliminary Injunction. (1) Notice. The
court may issue a preliminary injunction only on notice to the adverse party. (2) Consolidating
the Hearing with the Trial on the Merits. Before or after beginning the hearing ona motion for a
preliminary injunction, the court may advance the trial on the merits and consolidate it with the
hearing. Even when consolidation is not ordered, evidence that is received on the motion and that
would be admissible at trial becomes part of the trial record and need not be repeated at trial. But
the court must preserve any party's right to a jury trial. Plaintiffs submit that there is no need for
security to be posted in this case as the matter has been pending for many years and a few extra
months will cause no real prejudice to Defendants but will cause severe and irreparable harm to
Plaintiffs.

246. Defendants have threatened and tried to remove Plaintiffs ftom The Subject
Premises.

247. Defendants attempts to remove Plaintiffs from The Subject Premises on the basis
of the above described fraud, scheme, criminal enterprise, wrongful, illegal and unlawful acts
would cause Plaintiffs to suffer irreparable prejudice and harm for which monetary damages and
relief are insufficient.

248. Defendants are once again threatening to attempt to remove Plaintiffs from The

Page 80

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 82 of 88 PagelD #: 82

Subject Premises on the basis of the above described fraud, scheme, criminal enterprise,
wrongful, illegal and unlawful acts.

249. Defendants renewed threats to attempt to remove PlaintiffS from The Subject
Premises on the basis of the above described fraud, scheme, criminal enterprise, wrongful, illegal
and unlawful acts would disturb the status quo, which has been in effect since March 4, 2016 and
which if preserved would cause Defendants no discernable or real damages or prejudice, while
the Court considers and rules upon some of the core issues in this Complaint, such as Defendants
violations of NYS Judiciary Law 487 § that Plaintiffs believe can/ should be resolved
expeditiously and without the need for a full trial. The violations of NYS Judiciary Law § 487
are absolute and irrefutable and preserving the status quo until the Court decides the issues
related to those violations would cause Defendants little, if any, prejudice and would be in the
best interests of judicial economy and the interests of justice.

250. Defendants renewed threats to attempt to remove Plamtiff§ ftom The Subject
Premises on the basis of the above described fraud, scheme, criminal enterprise, wrongful, illegal
and unlawful acts would cause Plaintiffs to suffer additional and irreparable prejudice and harm
for which monetary damages and relief are insufficient.

251. In view of the foregoing, Plaintiffs pray that the Court grant a preliminary
Injunction.

DEMAND FOR JURY TRIAL

Plaintiffs demand a jury trial in this matter.

Page 81

 
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 83 of 88 PagelD #: 83

PRAYER FOR RELIEF

WHEREFORE, the Plaintiffs demand judgment against the Defendants as follows:

a)

b)

On Counts I & IJ— RICO Violations (Against All Defendants)

i) For the actual monetary damages suffered by Plaintiffs and estimated to be
$450,000.00 to $705,025.80 which is the spread between the estimated value of The
Subject Premises;

ii) For the statutory trebling of the monetary damages;

iii) For an award of punitive damages; and

iv) For an award of pre-judgment interest, post-judgment interest, and costs.

On Count Ill - Violation of NYS Judiciary Law § 487 (Against Lawyer Defendants)

i) For the actual monetary damages suffered by Plaintiffs and estimated to be
$450,000.00 to $705,025.80 which is the spread between the estimated value of The
Subject Premises;

ii) For the statutory trebling ofthe monetary damages;

iii) For an award of punitive damages; and

iv) For an award of pre-judgment interest, post-judgment interest, and costs.

On Count IV - Unjust Enrichment (Against All Defendants)

i) For the actual monetary damages suffered by Plaintiffs and estimated to be
$450,000.00 to $705,025.80 which is the spread between the estimated value of The
Subject Premises, plus the additional fees and monies received by Defendants, which
are the monies by which Defendants are / became enriched;

ii) Foran award of punitive damages; and

iti) For an award of pre-judgment interest, post-judgment interest, and costs.

Page 82

 
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 84 of 88 PagelD #: 84

d)

g)

On Count V for Fraud (Against All Defendants) -

i) For the actual monetary damages suffered by Plaintiffs and estimated to be
$450,000.00 to $705,025.80 which is the spread between the estimated value of The
Subject Premises, plus the additional fees and monies received by Defendants;

ii) For an award of punitive damages; and

iii) For an award of pre-judgment interest, post-judgment interest, and costs.

On Count VI - Violation of Fair Debt Collection Practices Act (Against All

Defendants)

i) For the actual monetary damages suffered by Plaintiffs and estimated to be
$450,000.00 to $705,025.80 which is the spread between the estimated value of The
Subject Premises, plus the additional fees and monies received by Defendants;

ii) For an award for the damages in an amount to be determined by the Court for
Defendants harassment, threats related to the collection of a debt;

iii) For an award of punitive damages; and

iv) For an award of pre-judgment interest, post-judgment interest, and costs.

On Count VII — Tort (Against All Defendants)

i) Foran order awarding such damages and in an amount as the Court deems just and
equitable;

ii) Foran Order awarding punitive damages; and

ili) For an Order awarding pre-judgment interest, post-judgment interest, and costs.

On Count VII — for Declaratory Judgment

i) Foran Order Declaring Plaintiffs rights to have been violated as relates to The

Subject Premises, The Subject Mortgage & Note;

Page 83
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 85 of 88 PagelD #: 85

h)

Dated:

Dated:

ii) Foran Order declaring that Defendants acts related to The Subject Premises, the
taking of the deed to The Subject Premises and the efforts to remove Plaintiffs from
their home AND in the process scare them into believing that they have no rights and
that they must surrender The Subject Premises and get out so The Subject Premises
could be resold or leased for a profit to be unlawful;

iti) For an award of punitive damages; and

iv) For pre-judgment interest, post-judgment interest, and costs.

On Count IX — for Preliminary Injunction

i) For An Order enjoining the Defendants from taking any fiwther actions to attempt
to remove Plaintiffs from The Subject Premises until this Court has heard the entire
matter or such portion of the case, such as the violations of NYS Judiciary Law § 487,
as the Court may wish to proceed with on an expedited basis; |

ii) For an Order declaring that the Plaintiffs need not post a bond or security for the
preliminary injunction;

ili) For Such other relief as is just and equitable.

 

Betty Ann Kupfer

66 North Grove Street

Valley Stream, NY 11580

Tel. (516) 220-2333
Plaintiff Pro Se

 

Charles Kupfer

66 North Grove Street

Valley Stream, NY 11580

Tel. (516) 220-2333
Plaintiff Pro Se

Page 84
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 86 of 88 PagelD #: 86

CERTIFICATION PURSUANT TO 28 USC § 1746
I, Betty Ann Kupfer, declare, certify, verify and state under penalty of perjury that the

foregoing allegations in support of the Complaint are true and correct.

Executed on: May _, 2019

 

Betty Ann Kupfer

66 North Grove Street
Valley Stream, NY 11580
Tel. (516) 220-2333

CERTIFICATION PURSUANT TO 28 USC 8 1746
I, Charles Kupfer, declare, certify, verify and state under penalty of perjury that the

foregoing allegations in support of the Complaint are true and correct.

Executed on: May _, 2019

 

Charles Kupfer

66 North Grove Street
Valley Stream, NY 11580
Tel (516) 220-2333

Page 85
Case 2:19-cv-02738-JFB-AYS Document 1 Filed 05/09/19 Page 87 of 88 PagelD #: 87

CERTIFICATION PURSUANT TO 28 USC § 1746

I, Charles Kupfer, declare, certify, verify and state under penalty of perjury that the

   
   
 
    

foregoing allegations in support of the Motion for Preliminary /Inj correct.

Executed on: May 4, 2019
Charles Kupfer
Case 2:19-cv-02738-JFB-AYS Document1 Filed 05/09/19 Page 88 of 88 PagelD #: 88

CERTIFICATION PURSUANT TO 28 USC § 1746

I, Betty Ann Kupfer, declare, certify, verify and state under penalty of perjury that the

foregoing allegations in support of the Motion for Preliminary Injunction are true and correct.

Executed on: May 04_, 2019 Ally nw hier

Bef y Ann Kupfer
